Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 1 of 58 Page ID #:10423



    1 Michael A. Kahn (pro hac vice)
      Kahn@capessokol.com
    2 Jonathan S. Jones (pro hac vice)
      Jones@capessokol.com
    3 CAPES SOKOL
      7701 Forsyth Blvd. 12th Floor
    4 St. Louis, MO 63015
      (314) 721-7701
    5
      Eric. F. Kayira (pro hac vice)
    6 eric.kayira@kayiralaw.com
      KAYIRA LAW, LLC
    7 200 S. Hanley Road, Suite 208
      Clayton, Missouri 63105
    8 (314) 899-9381
    9 Daniel R. Blakey (SBN 143748)
      blakey@capessokol.com
   10 CAPES SOKOL
      3601 Oak Avenue
   11 Manhattan Beach, CA 90266
   12
        Attorneys for Plaintiffs
   13                        UNITED STATES DISTRICT COURT
   14                       CENTRAL DISTRICT OF CALIFORNIA
   15
   16 MARCUS GRAY, et al.,                  CASE NO. 2:15-cv-05642-CAS (JCx )

   17         Plaintiffs,                   Honorable Christina A. Snyder

   18         v.                           PLAINTIFFS’ MEMORANDUM IN
                                           OPPOSITION TO DEENDANTS’
   19 KATHERYN ELIZABETH
      HUDSON, et al.,                      POST-TRIAL MOTIONS
   20
               Defendants.
                                           Date: January 27, 2020
   21
                                           Time: 10:00 a.m.
   22                                      Ctrm: 8D—8th Floor, First Street
   23                                      Filed: July 1, 2014
                                           Trial: July 17, 2019
   24
   25
   26
   27
   28
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 2 of 58 Page ID #:10424



    1                                       TABLE OF CONTENTS
    2
    3     I.    INTRODUCTION ...................................................................................... 1
    4     II.   THE COURT SHOULD DENY THE RULE 50(B) MOTION ................ 2
    5           A. Defendants muddy the Rule 50(b) standard, citing to language from
                   other circuits while ignoring governing Ninth Circuit caselaw ........... 2
    6
                B. Ample evidence supports the Jury’s finding that “Joyful Noise” and
    7              “Dark Horse” are substantially similar ................................................. 3
    8               1. The “extrinsic” substantial similarity test must be applied in a
                       manner consistent with prevailing Ninth Circuit law in music
    9                  copyright cases ................................................................................. 3
   10                    a. The Ninth Circuit accords protection to a wide range of musical
                            elements taken alone or in combination ..................................... 3
   11
                         b. Unlike other art forms, the so-called “thin copyright” doctrine
   12                       does not apply to distinctive combinations of musical
                            elements ...................................................................................... 5
   13
                         c. A jury following the Court’s instructions could reasonably find
   14                       substantial similarity between the two works ............................. 6
   15                         i.        The multiple similarities between the two songs are
                                        protectable and far from commonplace............................ 7
   16
                              ii.       Dr. Decker determined that several of the two songs’
   17                                   shared elements, even taken alone, were distinctive and
                                        significant in determining substantial similarity ............. 8
   18
                              iii.      Dr. Decker identified several other shared elements which,
   19                                   in combination, contriubute to the distinctiveness of the
                                        ostinatos .......................................................................... 12
   20
                              iv.       Dr. Decker opined that the few minor differences between
   21                                   the two songs were negligible and, in some instances,
                                        represented further points of similarity .......................... 13
   22
                              v.        Proper application of the extrinsic test to these facts
   23                                   reasonably results in a finding of substantial
                                        similarity ........................................................................ 14
   24
                C. Ample evidence supports the Jury’s finding of widespread
   25              dissemination....................................................................................... 17
   26           D. Contrary to Defendants’ contention, no evidence is required to support
                   the Jury’s rejection of Defendants’ claim of independent
   27              creation ................................................................................................ 19
   28               1. Defendants’ evidence of alleged “independent creation” was not
                       unrebutted and is not supported by a legally sufficient basis ........ 20
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 3 of 58 Page ID #:10425



    1                2. Even if unrebutted, the Jury’s rejection of Defendants’ independent
                        creation testimony was reasonable and supported by a legally
    2                   sufficient basis, including the Jury’s determination as to witness
                        credibility ....................................................................................... 21
    3
                 E. The Jury’s finding that “Joyful Noise” is a “Joint Work” is supported
    4               by extensive undisputed evidence....................................................... 22
    5            F. The Jury properly found all defendants liable for direct infringement;
                    each had a direct role in the creation and public performance and
    6               distribution of the infringing song ...................................................... 25
    7     III.   THE JURY’S APPORTIONMENT DETERMINATION WAS FULLY
                 SUPPORTED BY THE EVIDENCE ...................................................... 28
    8
          IV.    THE JURY’S REJECTION OF CAPITOL’S PROFIT CALCULATION
    9            WAS NOT ONLY PROPER BUT THOSE PROFITS SHOULD HAVE
                 BEEN EVEN LARGER THAN THE JURY’S RECALCULATION .... 32
   10
                 A. Virtually all of Capitol’s overhead expense was not deductible ........ 33
   11
                 B. Capitol’s profit number should actually have been higher; the Jury
   12               should not have deducted nearly $5 million in “royalty expense” in
                    calculating Capitol’s profits ................................................................ 35
   13
          V.     THERE IS NO SUFFICIENT GROUND FOR A NEW TRIAL ............ 36
   14
                 A. Rule 59 New Trial and Remittur Standard ......................................... 36
   15
                 B. No new trial on liability is warranted ................................................. 37
   16
                     1. Contrary to Defendants’ contention, the clear weight of the evidence
   17                   fully supports the Jury’s findings on liability ................................ 37
   18                2. There was no misconduct by either Dr. Decker or Plaintiffs’
                        Counsel........................................................................................... 39
   19
                         a. Dr. Decker’s testimony was proper and did not invade the
   20                         province of the Jury .................................................................. 39
   21                         i.        Dr. Decker’s testimony relating to borrowing was proper
                                        and any objection was waived ........................................ 39
   22
                              ii.       Dr. Decker did not invade the province of the Jury by
   23                                   testifying as to matters exclusively in the province of the
                                        intrinsic test .................................................................... 41
   24
                              iii.      Dr. Decker did not offer improper opinions as to “striking
   25                                   similarity”; moreover, Defendants were in no way
                                        prejudiced by his use of the word “striking” in its plain and
   26                                   ordinary context meaning, especially given that the Jury
                                        was not instructed on the “striking similarity”
   27                                   issue ................................................................................ 44
   28
                                                               ii
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 4 of 58 Page ID #:10426



    1                   b. Counsel’s reference to future profits was accurate and
                             proper ........................................................................................ 45
    2
                C. The evidence actually demonstrates that the damages awarded by the
    3              Jury were insufficient .......................................................................... 48
    4     VI.   CONCLUSION ........................................................................................ 49
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                             iii
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 5 of 58 Page ID #:10427



    1                                        TABLE OF AUTHORITIES
    2                                                                                                            Page(s)
    3
         Cases
    4
         Aalmuhammed v. Lee,
    5
            202 F.3d 1227 (9th Cir. 2000) ............................................................................ 24
    6
         Adobe Sys. Inc. v. Blue Source Grp., Inc.,
    7      125 F. Supp. 3d 945 (N.D. Cal. 2015)................................................................ 26
    8
      Aguilar v. Int'l Longshoremen's Union Local No. 10,
    9   966 F.2d 443 (9th Cir.1992) ............................................................................... 39
   10 In re Aimster Copyright Litig.,
   11     334 F.3d 643 (7th Cir. 2003) .............................................................................. 25

   12 Allergan USA Inc. v. Imprimis Pharm., Inc.,
         2019 WL 4546897 (C.D. Cal. Aug. 2, 2019) ....................................................... 3
   13
   14 Anderson v. Liberty Lobby, Inc.,
         447 U.S. 242 (1986) ............................................................................................. 2
   15
      Angle v. Sky Chief, Inc.,
   16
         535 F2d. 492 (9th Cir. 1976) .............................................................................. 38
   17
      Anheuser-Busch, Inc. v. Natural Beverage Distributors,
   18    69 F.3d 337 (9th Cir. 1995) .......................................................................... 46, 47
   19
      Apple Computer, Inc. v. Microsoft Corp.,
   20    35 F.3d 1435 (9th Cir. 1994) .............................................................................. 42
   21 Bates v. Metro. Interpreters & Translators, Inc.,
   22    742 F. App'x 268 (9th Cir. 2018) ....................................................................... 41
   23 Baxter v. MCA, Inc.,
   24   812 F.2d 421 (9th Cir. 1987) ................................................................................ 5

   25 Bleinstein v. Donaldson Lithographing Co.,
         188 U.S. 239 (1903) ............................................................................................. 5
   26
   27 City Solutions, Inc. v. Clear Channel Comms.,
         365 F.3d 835 (9th Cir.2004) ............................................................................... 37
   28
                                                        iv
              PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 6 of 58 Page ID #:10428



    1 Dugan v. Nance,
    2   2013 WL 6633072 (C.D. Cal. Dec. 16, 2013)................................................ 2, 18

    3 Edward B. Marks Music Corp. v. Jerry Vogel Music Co.,
         140 F.2d 266 (2nd Cir.1944) .............................................................................. 23
    4
    5 Fahmy v. Live Nation Entertainment, Inc.,
         2015 WL 3617040 (C.D. Cal. 2015) (J. Snyder) ......................................... 25, 27
    6
      Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc.,
    7
         499 U.S. 340 (1991) ....................................................................................... 4, 14
    8
      Ford v. Ray,
    9    130 F.Supp. 1358 (W.D. Wash. 2015) ............................................................... 24
   10
      Gable v. Nat'l Broad. Co.,
   11    727 F. Supp. 2d 815 (C.D. Cal. 2010) ................................................................ 42
   12 Gant v. Vanderpool,
   13   350 F. App'x 181 (9th Cir. 2009) ....................................................................... 40
   14 Gasperini v. Center for Humanities,
        518 U.S. 415, 116 S.Ct. 2211, 135 L.Ed.2d 659 (1996) .................................... 37
   15
   16 Gaste v. Kaiserman,
        863 F.2d 1061 (2d Cir.1988) .............................................................................. 22
   17
      Hall v. Swift,
   18
        No. 18-55426, 2019 WL 5543864 (9th Cir. Oct. 28, 2019) ................................. 5
   19
      Harper v. City of Los Angeles,
   20   533 F.3d 1010 (9th Cir. 2008) .............................................................................. 2
   21
      Hoehling v. Universal City Studios, Inc.,
   22   618 F.2d 972 (2d Cir.), cert. denied, 449 U.S. 841(1980) ................................. 40
   23 Idema v. Dreamworks, Inc.,
   24    162 F. Supp. 2d 1129 (C.D. Cal. 2001) .............................................................. 42
   25 Kaiser Steel Corp. v. Frank Coluccio Constr. Co.,
   26   785 F.2d 656 (9th Cir.1986) ............................................................................... 48

   27 Kamar Int’l, Inc. v. Russ Berrie & Co.,
        752 F.2d 1326 (9th Cir. 1984) ...................................................................... 33, 35
   28
                                                  v
              PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 7 of 58 Page ID #:10429



    1 Kamar Intern., Inc. v. Russ Berrie and Co.,
    2   657 F.2d 1059 (9th Cir. 1981) .............................................................................. 4

    3 Kehr v. Smith Barney, Harris Upham & Co.,
        736 F.2d 1283 (9th Cir. 1984) ............................................................................ 47
    4
    5 Landes Constr. Co. v. Royal Bank of Canada,
        833 F.2d 1365 (9th Cir.1987) ................................................................. 37, 38, 39
    6
      Loomis v. Cornish,
    7
        2013 U.S. Dist. LEXIS 162607 (C.D. Cal. Nov. 13, 3013) ......................... 18, 19
    8
      Marbled Murrelet v. Babbitt,
    9   83 F.3d 1060 (9th Cir.1996) ............................................................................... 41
   10
      McEuin v. Crown Equipment Corp.,
   11   328 F.3d 1028 (9th Cir. 2003) ............................................................................ 21
   12 Medina v. Metro. Interpreters & Translators, Inc.,
   13   139 F. Supp. 3d 1170 (S.D. Cal. 2015) .............................................................. 41
   14 Metcalf v. Bocho,
         294 F.3d 1069 (9th Cir. 2002) .............................................................................. 5
   15
   16 Mitchell v. Black & Decker (USA) Inc.,
         6 F. App'x 652 (9th Cir. 2001) ........................................................................... 41
   17
      Nationwide Transp. Fin. v. Cass. Info. Sys., Inc.,
   18
         523 F.3d 1051 (9th Cir. 2008) ............................................................................ 39
   19
      Polar Bear Productions v. Timex Corp.,
   20    384 F.3d 700 (9th Cir. 2004) .............................................................................. 28
   21
      Range Rd. Music, Inc. v. E. Coast Foods, Inc.,
   22    668 F.3d 1148 (9th Cir. 2012) ............................................................................ 25
   23 Reeves v. Sanderson Plumbing Prod., Inc.,
   24    530 U.S. 133 (2000) ....................................................................................... 2, 21
   25 Richlin v. Metro-Goldwyn-Mayer Pictures, Inc.,
   26    531 F.3d 962 (9th Cir. 2008) ........................................................................ 23, 24

   27 Satava v. Lowry,
         323 F.3d 805(9th Cir. 2003) ................................................................. 4, 6, 15, 16
   28
                                                    vi
              PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 8 of 58 Page ID #:10430



    1 Settlegoode v. Portland Pub. Sch.,
    2    371 F.3d 503 (9th Cir. 2004) .............................................................................. 47

    3 Shad v. Dean Witter Reynolds, Inc.,
         799 F.2d 525 (9th Cir. 1986) .............................................................................. 39
    4
    5 Siegel v. Time Warner Inc.,
         496 F. Supp. 2d 1111 (C.D. Cal. 2007) .............................................................. 23
    6
      Silver Sage Partners, Ltd. v. City of Desert Hot Springs,
    7
          251 F.3d 814 (9th Cir. 2001) .............................................................................. 37
    8
      Sony Corp. of Am. v. Universal Studios, Inc.,
    9     464 U.S. 417 (1984) ........................................................................................... 27
   10
      Swirsky v. Carey,
   11     376 F.3d 841 (9th Cir. 2004) ................................................ 3, 4, 6, 14, 16, 17, 43
   12 Tennant v. Peoria & Pekin Union Ry.,
   13    321 U.S. 29 (1944) ............................................................................................. 39
   14 Three Boys Music Corp. v. Bolton,
         212 F.3d 477 (9th Cir. 2000) .................................................................... 3, 22, 42
   15
   16 Tortu v. Las Vegas Metro. Police Dept.,
         556 F.3d 1075 (9th Cir.2009) ....................................................................... 37, 38
   17
      Twentieth Century Music Corp. v. Aiken,
   18
         422 U.S. 151 (1975) ........................................................................................... 28
   19
      Twentieth Century-Fox Film Corp. v. MCA, Inc.,
   20    715 F.2d 1327 (9th Cir. 1983) ............................................................................ 40
   21
      UMG Recordings, Inc. v. Sinnott,
   22    300 F.Supp.2d 993 (E.D. Cal. 2004) .................................................................. 25
   23 United States v. Hamilton,
   24   583 F.2d 448 (9th Cir. 1978) ................................................................................ 4
   25 Venura v. Kyle,
   26   825 F (8th Cir. 2016) .......................................................................................... 46

   27 Williams v. Gaye,
         895 F.3d 1106 (9th Cir. 2018) ........................................................ 5, 6, 16, 26, 29
   28
                                                  vii
              PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 9 of 58 Page ID #:10431



    1 Statutes
    2 17 U.S.C. § 102(a) ..................................................................................................... 3
    3
      17 U.S.C. § 101.................................................................................................. 23, 26
    4
      17 U.S.C. § 106(2) ................................................................................................... 26
    5
    6 17 U.S.C. § 106(3) ................................................................................................... 26
    7 17 U.S.C. § 106(4) ................................................................................................... 26
    8 17 U.S.C. § 201(a) ................................................................................................... 23
    9
      Other Authorities
   10
      11 C. Wright & A. Miller, Federal Practice and Procedure § 2806
   11    (1973).................................................................................................................. 37
   12
      Fed. R. Evid. 702(a) ................................................................................................. 39
   13
      Fed. R. Evid. 704(a) ................................................................................................. 39
   14
      https://www.merriam-webster.com/dictionary/objective ........................................ 42
   15
   16 Fed. R. Civ. P. 50 ........................................................................... 1, 2, 18, 21, 37, 49
   17 Fed. R. Civ. P. 59 .................................................................................. 36, 38, 48, 49
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                    viii
               PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 10 of 58 Page ID
                                 #:10432


 1
     I.     INTRODUCTION
 2
          Within hours of the jury’s verdict on damages, Defendants’ lead trial counsel
 3
     issued a widely-disseminated public statement that charitably could be described as
 4
     immoderate:
 5
            “The writers of Dark Horse view the verdicts as a travesty of justice,”
 6
            begins a statement from attorney Christine Lepera on behalf of the
 7
            defendants, obtained by ABC News Thursday evening.1
 8
     What makes this disparagement of the jury (and by implication, this Court) all the
 9
     more remarkable is that the key jury instructions and the unusually detailed special
10
     jury verdict forms (for both liability and damages) were drafted by defendants and
11
     submitted to the jury largely over plaintiffs’ objections.
12
          Nevertheless, Defendants have now filed more than 2,000 pages of documents
13
     in connection with their Motion for Judgment as a Matter of Law or, alternatively,
14
     for a New Trial (Dkts. 483 through 486-1). Those filings cherry-pick transcript
15
     excerpts (ignoring testimony favorable to Plaintiffs, including testimony that
16
     directly rebuts the cited excerpts) and avoid Ninth Circuit precedents that
17
     undermine their legal arguments. But reams of paper cannot mask the fact that
18
     Defendants’ arguments are largely a rehash of the same unsuccessful arguments in
19
     their summary judgment motion—and must be judged by that same standard of
20
     review. In short, Defendants’ press release cannot alter the fact that a unanimous
21
     nine-person jury found the Defendants and their expert witnesses less credible than
22
     the witnesses for the Plaintiffs, and reached a verdict firmly rooted in the evidence
23
     presented at trial.
24
25
26
     1
27     http://abcnewsradioonline.com/music-news/2019/8/2/dark-horse-writers-call-jury-verdict-a-
     travesty-of-justice-p.html. The headline in Variety.com was “Katy Perry and Co-Writers Call
28   ‘Dark Horse’ Decision a ‘Travesty of Justice.’” (Variety.com/2019/music/katy-perry-and-co-
     writers-call-dark-horse-decision-a-travesty-of-justice-12032900101/)

          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 11 of 58 Page ID
                                 #:10433


 1
     II.     THE COURT SHOULD DENY THE RULE 50(B) MOTION
 2
           A. Defendants muddy the Rule 50(b) standard, citing to language from
 3            other circuits while ignoring governing Ninth Circuit caselaw.
 4         In describing what they deem the appropriate Rule 50(b) legal standard,
 5 Defendants offer snippets of quotes from cases in the Eleventh, Fifth, and Seventh
 6 Circuits, and then they sprinkle in cites to the Eighth Circuit, the First Circuit, the
 7 Second Circuit, and the Northern District of Florida. (Dkt. 485 at 13-14.) But a
 8 review of Ninth Circuit law provides far more clarity on the appropriate standard.
 9 Indeed, as this Court explained in Dugan v. Nance, 2013 WL 6633072, at *5 (C.D.
10 Cal. Dec. 16, 2013):
11           It is well-settled that the standard for judgment as a matter of law is
             the same as the standard for summary judgment. Reeves [v. Sanderson
12
             Plumbing Products, Inc.], 530 U.S. [139] at 150 (citing Anderson v.
13           Liberty Lobby, Inc., 447 U.S. 242, 250-52 (1986).
14
           In reviewing the evidence, this Court continued, “the court must draw all
15
     reasonable inferences in favor of the nonmoving party, and it may not make
16
     credibility determinations or weigh the evidence.” Quoting the Supreme Court’s
17
     decision in Anderson,, 447 U.S. at 255, this Court emphasized: “Credibility
18
     determinations, the weighing of the evidence, and the drawing of legitimate
19
     inferences from the facts are jury functions, not those of a judge.” Id. As the
20
     Supreme Court instructs, when a district court is evaluating a Rule 50 motion it
21
     “must disregard all evidence favorable to the moving party that the jury is not
22
     required to believe,” including “evidence supporting the moving party that is
23
     uncontradicted and unimpeached” if not from a disinterested witness.” Reeves v.
24
     Sanderson Plumbing Products, Inc., 530 U.S. 139, 151 (2000).
25
           In recently denying a Rule 50(b) motion, District Judge Carter, cautioned,
26
     quoting Harper v. City of Los Angeles, 533 F.3d 1010, 1021 (9th Cir. 2008), that
27
     “a court ‘must not weigh the evidence, but should simply ask whether the
28
                                                2
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 12 of 58 Page ID
                                 #:10434


 1
     [nonmoving party] has presented sufficient evidence to support the jury's
 2
     conclusion.’” Allergan USA Inc. v. Imprimis Pharm., Inc., 2019 WL 4546897, at
 3
     *2 (C.D. Cal. Aug. 2, 2019). Such is the case here.
 4
           B. Ample evidence supports the Jury’s finding that “Joyful Noise” and
 5            “Dark Horse” are substantially similar
 6
             1. The “extrinsic” substantial similarity test must be applied in a
 7              manner consistent with prevailing Ninth Circuit law in music
 8              copyright cases.
           To determine whether two works are substantially similar, the Ninth Circuit
 9
     employs a two-part analysis consisting of an objective extrinsic test and a
10
     subjective intrinsic test. Swirsky v. Carey, 376 F.3d 841, 845 (9th Cir. 2004).
11
     Because “the subjective question whether works are intrinsically similar must be
12
     left to the jury,” only the extrinsic test need be considered under the instant motion.
13
     Id.
14
           The extrinsic test “requires that the plaintiff identify concrete elements based
15
     on objective criteria” and “often requires analytical dissection of a work and expert
16
     testimony.” Three Boys Music Corp. v. Bolton, 212 F.3d 477, 485 (9th Cir. 2000).
17
     Because the extrinsic test examines similarity of only “protected elements of the
18
     copyrighted work…”, Swirsky, 376 F.3d at 845 (emphasis in original), application
19
     of the test requires distinguishing between the protected and unprotected material
20
     in a plaintiff’s work. Id. The Ninth Circuit has never announced a uniform set of
21
     factors for analyzing a musical composition under the extrinsic test. Swirsky, at
22
     849. That is because “music is comprised of a large array of elements, some
23
     combination of which is protectable by copyright.” Id.
24
25              a. The Ninth Circuit accords protection to a wide range of musical
                   elements taken alone or in combination.
26         “Copyright protection subsists…in original works of authorship fixed in any
27 tangible medium of expression.” 17 U.S.C.A. § 102(a) Despite arguing that the
28
                                          3
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 13 of 58 Page ID
                                 #:10435


 1
     constituent elements of the “Joyful Noise” ostinato are commonplace and
 2
     unprotectable, Defendants provide no authority illustrating when musical elements,
 3
     alone or in combination, are protectable. Though a truly commonplace musical
 4
     element, standing alone, is not sufficiently original to warrant protection, in the
 5
     Ninth Circuit a combination of unprotectable elements is nevertheless protectable
 6
     if the elements “are numerous enough and their selection and arrangement original
 7
     enough that their combination constitutes an original work of authorship.” Satava
 8
     v. Lowry, 323 F.3d 805, 811(9th Cir. 2003); United States v. Hamilton, 583 F.2d
 9
     448, 451 (9th Cir. 1978) (“[O]riginality may be found in taking the commonplace
10
     and making it into a new combination or arrangement”).
11
         Though not negligible, “[t]he amount of creative input…required to meet the
12
     originality standard is low.” Satava, 323 F.3d at 810 (citing Feist Publ’ns, Inc. v.
13
     Rural Tel. Serv. Co., Inc., 499 U.S. 340, 345 (1991)). As the Supreme Court
14
     explained, “The vast majority of works make the grade quite easily, as they possess
15
     some creative spark, no matter how crude, humble or obvious it might be.” Feist,
16
     499 U.S. at 345. As the Ninth Circuit emphasized in Swirsky, supra, 376 F.3d at
17
     851, “In this circuit, the definition of originality is broad, and originality means
18
     little more than a prohibition of actual copying [of a prior work].” Accord Three
19
     Boys, 212 F.3d at 489 (holding that originality requires only “something more than
20
     a merely trivial variation . . .”); Kamar Intern., Inc. v. Russ Berrie and Co., 657
21
     F.2d 1059, 1061 (9th Cir. 1981) (for originality, “[n]o large measure of novelty is
22
     required.”).
23
         This originality standard is especially applicable in music cases in this Circuit,
24
     where a wide range of musical elements, standing alone and in combination, enjoy
25
     protection as original works. As the Court pointed out in Swirsky, “It cannot be
26
     said as a matter of law that seven notes is too short a length to garner copyright
27
     protection.” 376 F.3d at 852. “Although chord progressions may not be
28
                                                4
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 14 of 58 Page ID
                                 #:10436


 1
     individually protected,” the Court explained, “if in combination with rhythm and
 2
     pitch sequence, they show the chorus of [defendant’s song] to be substantially
 3
     similar to the chorus of [plaintiff’s song], infringement can be found.” Id. at 848. 2
 4
           The warning of Justice Oliver Wendell Holmes rings especially true in music
 5
     cases: “It would be a dangerous undertaking for persons trained only to the law to
 6
     constitute themselves final judges of the worth of pictorial illustrations, outside of
 7
     the narrowest and most obvious limits.” Bleinstein v. Donaldson Lithographing
 8
     Co., 188 U.S. 239, 251-52 (1903). Indeed, the Ninth Circuit quoted that very
 9
     language just last month in reversing a district court’s dismissal of a music
10
     copyright case based on purported lack of originality, stating that “Justice Holmes
11
     century-old warning remains valid.” Hall v. Swift, No. 18-55426, 2019 WL
12
     5543864, at *1 (9th Cir. Oct. 28, 2019) (also quoting 1 Nimmer on Copyright §
13
     2.05[B] (2017) (noting that originality is established when “the work originates in
14
     the author” and “has a spark that goes beyond the banal or trivial”)).
15
                 b. Unlike other art forms, the so-called “thin copyright” doctrine
16                  does not apply to distinctive combinations of musical elements.
17         Despite arguing that the doctrine of thin copyright should apply in this case,
18 Defendants’ brief does not—and cannot—point to a music copyright case where
19 the doctrine was applied. While the Ninth Circuit has distinguished between
20 “broad” and “thin” copyrights in non-music cases, it rejects the applicability of that
21 distinction in music cases: “Musical compositions are not confined to a narrow
22 range of expression.” Williams v. Gaye, 895 F.3d 1106, 1120 (9th Cir. 2018).
23 Indeed, as this Court acknowledged in its Order Denying Summary Judgment,
24 “The Ninth Circuit recently distinguished music, which is comprised of a large
25
     2
         Accord: Metcalf v. Bocho, 294 F.3d 1069, 1074 (9th Cir. 2002) (“Each note in a scale…is not
26 protectable, but a pattern of notes in a tune may earn copyright protection.”); Baxter v. MCA,
27 Inc., 812 F.2d 421, 425 (9th Cir. 1987) (noting that sequence of just six notes could be
     protectable); Three Boys, 212 F.3d at 485 (upholding jury’s finding of substantial similarity
28 based on combination of five unprotectable elements).
                                                  5
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 15 of 58 Page ID
                                 #:10437


 1
     array of elements…and declined to deviate from the substantial similarity standard
 2
     articulated in Swirsky in musical infringement suits,” thus reaffirming the broad
 3
     protection for combinations of otherwise unprotectable elements. Dkt. #299, p. 10
 4
     n. 6 (citing Williams, 895 F.3d at 1120).
 5
         Because each individual element of a song is a product of creative choice
 6
     between hundreds or even thousands of options—and the final composition is far
 7
     from an obvious inevitability—musical combinations are not comparable to works
 8
     this Circuit has accorded only thin protection.3 Therefore, the doctrine of thin
 9
     copyright should not apply to cases involving distinctive combinations of musical
10
     elements, such as this one.4
11
               c. A jury following the Court’s instructions could reasonably find
12                substantial similarity between the two works.
13       The jury was properly instructed to “[i]nquire only whether the protectable
14 elements, standing alone, are substantially similar, and [ ] filter out and disregard
15 the non-protectable.” (Dkt. #441, Jury Instr. 37) Moreover, the Court instructed the
16 jury on Defendants’ position that “[t]he ostinato in ‘Joyful Noise’…comprise[s]
17 solely of non-original and unprotectable common-place expression.” (Id.).
18 Critically, the jury was also instructed that an author is “[e]ntitled to prevent others
19 from copying original, protectable expression in the author’s work”, id., and that
20
21   3
       There is significant choice and variation in creating a melody—just one of the many elements
     that comprise a song. Melodies are built on scales. (Ex. 1, 134:2-3). There are three versions of
22   minor mode scales alone, even ignoring other options like major mode scales. (Ex. 1, 133:1-2).
     There are seven pitches in one octave of a scale. (Ex. 1, 132:16-17). Simple math demonstrates
23   that an eight-note melody, using only one octave of pitches in a scale, offers 78 (or 5,764,801)
     potential sequences. In combination with the array of other elements that comprise a song, like
24   rhythm, harmony, and texture, it is clear why thin copyright does not apply to music.
25   4
       In this Circuit, thin copyright protection applies only where the range of expression is limited
     because elements of a work necessarily flow from the underlying idea or nature of the work itself
26   such that substantial similarity with other works is inevitable. For instance, in Satava the court
     accorded thin protection to a life-like jellyfish sculpture, which was comprised largely of
27   elements dictated by jellyfish physiology rather than creative choice Satava, 323 F.3d at 812.Id.
     at 812 (noting, in reaching its conclusion, that, of the many other jellyfish sculptures the court
28   examined, “all of them are substantially similar.”).
                                                     6
         PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 16 of 58 Page ID
                                 #:10438


 1
     “[o]riginal parts of the plaintiffs’ work are the parts created: (1) Independently by
 2
     the work’s author, that is, the author did not copy it from another work; and (2) By
 3
     use of at least some minimal creativity. In copyright law, the ‘original’ part of a
 4
     work need not be new or novel.” (Id., Jury Instr. 32 (emphasis added)). Moreover,
 5
     as Defendants concede and as the jury was instructed, “[a] combination of
 6
     unprotectable elements may be eligible for copyright protection if those elements
 7
     are numerous enough and their selection and arrangement original enough that
 8
     their combination constitutes an original work of authorship.” (Id., Jury Instr. 34).
 9
         As discussed above, the originality requirement sets a low bar for protection,
10
     and Ninth Circuit law accords broad protection to a wide variety of musical
11
     elements, taken alone and in combination. Finally, though instructed on thin
12
     copyright protection (perhaps improperly), that instruction limited the jury’s
13
     application of that doctrine to “when a work embodies only the minimum level of
14
     creativity necessary for copyright…” (Id.).
15
         Drawing all inferences in favor of the Plaintiffs, a jury properly applying these
16
     legal standards could reasonably find the ostinatos in “Joyful Noise” and “Dark
17
     Horse” substantially similar in protectable expression. Moreover, given this
18
     motion’s posture, the Ninth Circuit’s prevailing legal standards in music copyright
19
     cases support a finding of substantial similarity as a matter of law, as follows:
20
                  i. The multiple similarities between the two songs are protectable
21                   and far from commonplace.
22       This case was about a distinctive combination of multiple musical elements in
23 the “Joyful Noise” ostinato, which was substantially replicated by the eight-note
24 ostinato in “Dark Horse” (“Ostinato 2”) that played throughout 45% of the song.
25 There was no evidence at trial that this combination of elements was
26 commonplace. Indeed, the evidence, construed most favorably to Plaintiffs,
27 demonstrated that certain elements in the ostinatos, even taken alone, are not
28 commonplace.
                                            7
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 17 of 58 Page ID
                                 #:10439


 1
         As this Court recognized in its Order Denying Summary Judgment,
 2
     “[Plaintiffs’ expert] Decker has identified particular features of the works which,
 3
     taken in combination, could support a finding of substantial similarity by a
 4
     reasonable jury.” (Dkt. #299, p. 11). At trial, Dr. Decker testified about each of the
 5
     similarities he identified in his report, namely, (1) a melody built in the minor
 6
     mode; (2) a phrase length of eight notes; (3) a pitch sequence beginning with “3, 3,
 7
     3, 3, 2, 2”; (4) a similar resolution to both phrases; (5) a rhythm of eighth notes; (6)
 8
     a square and even rhythm; (7) the structural use of the phrase as an ostinato; (8) the
 9
     timbre of the instrumentation; and (9) the notably empty and sparse texture of the
10
     compositions. At trial, Dr. Decker further testified as to the insignificance of
11
     purported differences between the two works.
12
         Contrary to Defendants’ assertion, Dr. Decker never conceded that each
13
     similarity was individually commonplace. Instead, he testified, without remarking
14
     on the ubiquity of any individual element, that “[i]t’s the combination of [the
15
     elements]” which occur “in a context” that convinced him the works were
16
     substantially similar. (Exhibit 1, July 19, 2019 Tr., 214:1-25). He further explained
17
     that in his academic field “arguments about musical borrowing require multiple
18
     parameters.” (Ex. 1, 214:1-6). Thus, while the rigors of musicology required
19
     multiple similar elements, Dr. Decker never testified that each individual element
20
     was unremarkable or commonplace. In fact, the opposite is true.
21
                  ii. Dr. Decker determined that several of the two songs’ shared
22                    elements, even taken alone, were distinctive and significant in
                      determining substantial similarity.
23
         Contrary to Defendants’ assertion, Dr. Decker testified that the melody found
24
     in the ostinato in “Joyful Noise” and Ostinato 2 in “Dark Horse” was distinctive
25
     and that the similarities were significant. Among other things, he pointed out to the
26
     jury the following:
27
28
                                                8
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 18 of 58 Page ID
                                 #:10440


 1 • “[T]he two ostinatos at issue for the first six of their notes are absolutely
 2   identical. 3 3 3 3 2 2.” (Ex. 1, 141:12-13).
 3 • “[Both ostinatos] insistently sit on the lowered third degree…3 3 3 3…That’s
     completely identical in both ostinatos…And then at exactly the same moment,
 4
     both ostinatos step down to 2…[I]t’s significant that…after four iterations of
 5   three…both of these ostinatos step down to two at exactly the same spot. At the
 6   fifth note which is the strongest note rhythmically in this ostinato…” (Ex. 1,
     140:11-141:10).
 7
   • The similarity does not end with the first six notes. “Joyful Noise has
 8
     two…alternating endings to its ostinato…dropping to 1 and dropping to 6…”
 9   (Ex. 1, 147:21-148:1). “Dark Horse uses both of the options offered in Joyful
10   Noise. Joyful Noise models two ways to end this ostinato and Dark Horse uses
     both in every repetition…[T]he two ostinatos…might end differently in terms of
11
     the actual rhythm of the [final two] notes, but they’re adopting and sharing
12   similar musical strategies for how to end this ostinato.” (Ex. 1, 149:1-19). This
13   also has harmonic implications, as Dr. Decker suggests the sixth scale degree
     gives “a 5 1 sort of feeling.” (Ex. 1, 148:13-16). Thus, the ostinatos share
14
     similarities across all eight notes of their melodies.
15
   • Further, this pitch sequence does not “necessarily flow from…writing in the
16   minor mode,” as Defendants argue. (Dkt. 485 at 22.) Rather, Dr. Decker, a
17   music historian, testified, “I have not seen another, a third piece that descends in
     the way these two do.” 5 (Ex. 1, 137:24-25). Dr. Decker noted that this
18
19
20
     5
         Defendants’ brief misconstrues Dr. Decker’s testimony about the tendencies of scale degrees.
21 In the testimony they reference, Dr. Decker is explaining, generally, to a lay audience what scale
     degrees represent and why they are useful. “[The first scale degree] 1 is the magnet against
22 which individual notes in the scale are pulling or not. And scale degrees allow us to describe
     that…energy as it moves through a melody.” (Ex. 1, 148:20-23). “Melodies in our musical
23 system want to go to one” by way of the next scale degree. (Ex. 1, 134:4). His testimony
     illustrated how scales work and how, in this particular instance, energy moved through the
24 melodies in “Joyful Noise” and “Dark Horse” similarly, despite being in keys a half step apart.
     (Ex. 1, 134:7-11) (“[T]his allows comparison of how notes in comparable melodies do the same
25 sort of work or have the same sort of effect.”). Dr. Decker never opined that the pitch sequence
     in the ostinatos was inevitable or commonplace—in fact, he testified the exact opposite, as
26 detailed above. Indeed, given the universe of music, no prior art was adduced by Defendants
     showing the same pitch sequence, which proves that this melody is very far from the only option.
27 Moreover, in each ostinato here, the melody continues past the “home note” and leaps again
     downward, both ostinatos defying resolution to the “1” or “home note” in the same manner.
28
                                                      9
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 19 of 58 Page ID
                                 #:10441


 1       distinctive pitch sequence was “certainly, certainly” significant in his analysis.
 2       (Ex. 1, 138:1-2).
 3        Though Defendants’ musicologist Dr. Ferrara argued that the first six notes of
 4 the ostinatos were commonplace due to the presence of those six notes in the
 5 middle of a line in “Jolly Old St. Nicholas,” a Christmas carol from 1865, and
 6 “Merrily We Roll Along,” a children’s song from 1934 (the “Prior Art”), Dr.
 7 Decker testified that these purported examples were not indicative that the pitch
 8 sequence was commonplace or trite. Specifically:
 9   • Dr. Decker stated that the Prior Art were not examples of prior use of the
10         eight-note ostinato from “Joyful Noise.” (Ex. 1, 163:17-19, 164:2-5).
           “Finding these six notes in a tune in the wrong mode does not for me create a
11
           connection between these four songs.” (Ex. 1, 218:22-24).
12
         • Dr. Decker distinguished the Prior Art, stating that “3, 3, 3, 3, 2, 2” was
13         cherry-picked from the beginning or end of a “tune” or “larger structure” (Ex.
14         1, 162:16-18). “[The six notes] must be understood in context…” Id.6
15       • Neither of these “tunes” resolves similarly or contains a “leap” downward,
           like in “Joyful Noise” and “Dark Horse,” which leap down to the sixth and
16
           fifth scale degree, respectively. For instance, Dr. Decker observed that the
17         first line of “Jolly Old St. Nicholas” includes “3 3 3 3 2 2 2 1 1 1 1 3” before
18         continuing to another line, (Ex. 1, 162:8-10, 218:6-8), while “Merrily We
           Roll Along” actually ascends after six notes—“3 3 3 3 2 2 3 2.” (Ex. 1,
19
           217:15-16).
20
         • In fact, neither “tune” in the Prior Art is an ostinato or repeating figure, like
21         the phrases in “Joyful Noise” and “Dark Horse.” (Ex. 1, 162:15, 164:7). Dr.
22         Decker explained, “[c]ontext is important, so this is extremely significant. It’s
           the ostinato identity that’s at issue here.” (Ex. 1, 218:21-22).
23
24
25   6
       Dr. Decker explains: “In Merrily We Roll Along, this group of six notes happens at the end of
     the song…[W]hen it uses these six scale degrees it’s headed toward a conclusion…It’s a part in
26   the middle of the song. Jolly Old Saint Nicholas, these are the opening notes of the tune. So they
     continue on to end the first line of the tune...” (Ex. 1, 217:25-218:8). By contrast, “[i]n the case
27   of Joyful Noise, it repeats through the whole track. So it starts and it just keeps on rolling.” (Ex.
     1, 218:12-14).
28
                                                      10
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 20 of 58 Page ID
                                 #:10442


 1        • Moreover, the Prior Art is written in the major mode, while “Joyful Noise”
 2          and “Dark Horse” are written in the minor mode. In the major mode, the third
            scale degree (3) is a different pitch than in the minor mode, which Dr. Decker
 3
            called the “substantive and unchanging difference” between modes. (Ex. 1,
 4          162:19-163:9). This is significant, because one of the “bedrock” identifying
 5          features of the two works at issue is “the repetition pattern of four 3s followed
            by a step down to 2 in the minor mode” on the same strong beat—thus, the
 6
            musical effect is quite different in the Prior Art. (Ex. 1, 214:10-14).
 7
          • No other prior art containing “3, 3, 3, 3, 2, 2” (especially with a leap
 8          downward at either notes 7 or 8) was adduced at trial. 7 Rather, a reasonable
 9          inference is that the eight-note pitch sequence in “Joyful Noise” is unique.
            Asked whether “the notes in [ ] Joyful Noise, the 3-3-3-3-2-2 are trite and
10
            basic and can be found…in lots of examples of prior art…”, Dr. Ferrara
11          replied, “[n]o, that’s not what I said” instead claiming the phrase is somehow
12          unprotectable because beginner musicians sometimes play repeated notes in
            descending scales as practice exercises and referencing the thoroughly
13
            rebutted Prior Art. (Exhibit 2, July 24, 2019 Tr., 96:16-97:3).
14
            Beyond the shared pitch sequence in “Joyful Noise” and “Dark Horse,” Dr.
15
     Decker identified other elements of the two songs as distinctive, even standing
16
     alone. While a rhythm of eighth notes itself is not particularly rare, Dr. Decker
17
     opined that the way the rhythm unfolds in “Joyful Noise” and “Dark Horse” is
18
     unique when viewed in context:
19
          • “What’s distinctive here is the rhythm of eight beats is completely
20
            even…[T]hey unfold…with no syncopation…[T]hese are squarely on the
21          beat which is unusual. In popular music in America for the last 150 years,
22          syncopation has been the thing that says American music and that’s lacking
            here.” (Ex. 1, 138:9-22).
23
24
     7
         Three other examples contained either pitch content of “3, 2, 1, 5” or repeated notes. These fall
25 far short of proving that the ostinato in “Joyful Noise” was commonplace. Discussing the
     repeated third scale degree and the shift to the second scale degree on the fifth, strongest beat:
26 “[T]hat’s the moment that for me is particularly significant and signals to me through several
     different levels…rhythm, pitch content…and pattern of repetition that these two pieces have a
27 relationship to each other.” (Ex. 1, 141:17-142:5). Shared pitch content or repetition alone was
     unconvincing to Dr. Decker.
28
                                                       11
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 21 of 58 Page ID
                                 #:10443


 1       • Dr. Decker also called the shared lack of syncopation “noteworthy and I think
 2         kind of cool…” (Ex. 1, 139:7-9).
 3        Finally, Dr. Decker testified that the texture8 of these two songs was distinctive
 4 when viewed in context:
 5   • “I often talk about pop records being transparent, but thick. So that they’re
 6         full of sounds, but they’re mixed in a way that we can hear each of those
           sounds…” (Ex. 1, 144:13-17).
 7
         • In the songs at issue: “[B]oth textures [are] remarkably empty…[W]hen we
 8
           first hear these ostinatos, they are in relative isolation. There’s very little else
 9         going on…which directs your ear to it. It’s the only thing to listen.” (Ex. 1,
10         145:15-25).
11       • Asked whether the empty texture is “unusual for this kind of music,” Dr.
           Decker responded, “I think it is.” (Ex. 1, 147:6-9).
12
                  iii. Dr. Decker identified several other shared elements which, in
13                     combination, contribute to the distinctiveness of the ostinatos.
14        Dr. Decker testified about a number of other similarities, which, though
15 perhaps common when analyzed alone, contribute to an original combination of
16 elements in “Joyful Noise.” Specifically, both phrases are written in the minor
17 mode. (Ex. 1, 140:11-12). Both phrases contain eight notes. (Ex. 1, 135:17-21).
18 Both phrases are employed in the pieces as ostinatos, which repeat and give the
19 songs structure. (Id.) The rhythm of both ostinatos is the same, consisting of eighth
20 notes (Ex. 1, 138:9-11, 139:10-16). Finally, the timbre of the ostinatos’
21 instrumentation is similar, each consisting of pingy, synthesized tones in the same
22 family of sounds and in the treble voice. (Ex. 1, 142:7-21).
23        Taken together, Dr. Decker concluded that “[t]he combination of these things
24 is what convinced me [the two works were substantially similar].” (Ex. 1, 214:14-
25 15).
26
27   8
      While Defendants argue that “texture” is a function of a sound recording’s mix, texture is also
     an element of composition. Dr. Ferrara explained that the texture of a piece is, in fact, captured in
28   written transcriptions. (Ex. 2, 87:4-14).
                                                     12
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 22 of 58 Page ID
                                 #:10444


 1                 iv. Dr. Decker opined that the few minor differences between the
                       two songs were negligible and, in some instances, represented
 2                     further points of similarity.
 3       Much of the alleged difference between the works is simply disagreement—a
 4 clash between two experts. While Defendants argue that the pitches on beats 7 and
 5 8 of the ostinatos are not identical, Dr. Decker explained that “Joyful Noise models
 6 two ways to end this ostinato and Dark Horse uses both in every repetition,”
 7 highlighting the endings as a similarity. (Ex. 1, 149:2-3, 18-19). Though the songs’
 8 tempos were not identical, “both of these tracks [are] moderately paced…They are
 9 similar in their moderate tempos.” (Ex. 1, 152:22-24). Though the respective
10 ostinatos occur throughout “Joyful Noise” and in just the verses and post-chorus of
11 “Dark Horse,” Dr. Decker notes the similarity that each is employed in relative
12 isolation as the musical bed for lyrics in the verses. (Ex. 1, 145:15-25).
13     Other differences were negligible. For instance, Dr. Decker explained that the
14 “portamentos” identified by Dr. Ferrara are “[not] part of the structure of the
15 ostinato. They’re decorative and…ornamental.” (Ex. 1, 165:5-7). With respect to
                                                                      9


16 the key of the songs, “[t]hat difference is negligible...” and “two pieces that are a
17 half step apart could not be closer [musically].” (Ex. 1, 150:18-19, 151:6-7). While
18 Dr. Ferrara identified certain differences in harmony and harmonic rhythm in only
19 the songs’ choruses, (Ex. 2, 31:16-18), Dr. Decker’s objective analysis of the
20 works focused on the remarkable similarities in the verse sections—approximately
21 45 percent of “Dark Horse.” Moreover, while Dr. Ferrara argues that the “Joyful
22 Noise” ostinato is a 16-note phrase, Dr. Decker understands it as an eight-note
23 repeating figure with alternating endings, a difference of conceptualization. (Ex. 1,
24 129:16-19, 147:21-148:1).
25
26
27   9
      This Circuit has previously acknowledged that an expert’s musicological analysis properly
     disregarded notes where expert “regarded those notes as not structural; they are ornamental.”
28   Swirsky, 376 F.3d at 846-47.
                                                  13
         PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 23 of 58 Page ID
                                 #:10445


 1                v. Proper application of the extrinsic test to these facts
                     reasonably results in a finding of substantial similarity.
 2
         Despite this Court’s earlier ruling on summary judgment and Dr. Decker’s
 3
     clear testimony at trial that “[t]he combination of these [elements] is what
 4
     convinced me [that the works were substantially similar]” (Ex. 1, 214:1-15),
 5
     Defendants’ argument focuses, almost microscopically, on isolated elements of the
 6
     two works. Moreover, they largely ignore Ninth Circuit authority on the
 7
     protectability of musical elements and their combinations. Instead, proper
 8
     application of Ninth Circuit law urges the conclusion that the most significant
 9
     elements of “Joyful Noise,” in isolation, are distinctive and protectable—and that,
10
     at the very least, the total combination of elements is protectable and properly
11
     compared in a substantial similarity analysis. Moreover, the many similarities
12
     between the ostinatos, detailed above and present in 45 percent of “Dark Horse,”
13
     provide ample support for a jury’s conclusion that the two works are substantially
14
     similar in protectable expression.
15
         First, Defendants’ brief notably lacks any real exploration of the controlling
16
     legal standard for copyright protection. An element is protectable if it constitutes
17
     “original” expression. This is not a difficult obstacle for Plaintiffs given the
18
     evidence adduced at trial. Feist, 499 U.S. at 345 (“The vast majority of works
19
     make the grade quite easily, as they possess some creative spark, no matter how
20
     crude, humble or obvious it might be.”).
21
         Here, Dr. Decker noted the distinctiveness of the two works’ similar eight-note
22
     pitch sequences (the melody), which descended and repeated in the same
23
     uncommon way. While Defendants attempted to prove that the pitch sequence was
24
     commonplace through two prior art examples, the Prior Art was dismantled and
25
     easily distinguished at trial. Moreover, as this Circuit has stated, “[a] musical
26
     measure cannot be ‘common-place’ by definition if it is shared by only two songs”
27
     and, further, that comparing compositions from different genres is a poor measure
28
                                                14
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 24 of 58 Page ID
                                 #:10446


 1
     of whether a musical phrase is commonplace. Swirsky, 376 F.3d at 850. Here, the
 2
     Prior Art included one Christmas carol and one children’s song from 1865 and
 3
     1934, respectively—hardly proving the pitch sequence is commonplace in hip-hop
 4
     or pop. Id. The only other purported prior art examples lacked the most distinctive
 5
     parts of the “Joyful Noise” melody altogether—the similar repetition, similar
 6
     phrase lengths, and melodic descents on the same strong beats. Instead, a
 7
     reasonable inference is that the pitch sequence is rather distinct and original in
 8
     modern popular music, even if Defendants accuse it of being crude, humble or
 9
     obvious. Nor does it matter that this repeated pitch sequence is eight notes long.
10
     Swirsky, 376 F.3d at 852 (“[i]t cannot be said as a matter of law that seven notes is
11
     too short a length to garner copyright protection” and observing that “an
12
     arrangement of a limited number of notes can garner copyright protection.”).
13
         Though Dr. Decker viewed the shared pitch sequence as the “bedrock” of his
14
     analysis, he testified that other musical elements were quite unique when placed in
15
     context. Dr. Decker opined that the complete lack of syncopation in the two
16
     ostinatos’ rhythms was unusual and noteworthy, because syncopation has been
17
     “the thing” that defined American music for the last 150 years. Additionally, Dr.
18
     Decker testified that the sparse and empty texture of both songs—and their
19
     compositional choice to introduce the ostinatos in relative isolation—was,
20
     likewise, unusual.
21
         Second, Defendants argue that the entire combination of elements in “Joyful
22
     Noise” cannot be accorded protection. Once again, they cite no legal authority and
23
     instead rely exclusively on conjecture. To the contrary, the jury instructions and
24
     Ninth Circuit law make clear that a combination is protectable if it “constitutes an
25
     original work of authorship.” Satava, 323 F.3d at 811. In addition to the three
26
     distinctive elements above, many other elements are similar between the two songs
27
     (i.e. both in the minor mode; both eight-note phrases; both function as ostinatos;
28
                                               15
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 25 of 58 Page ID
                                 #:10447


 1
     both utilize rhythms of eighth notes; both have similar timbres). Even some of
 2
     Defendants’ purported differences can be inferred as relative similarities (i.e.
 3
     similar resolution of the last two notes; both composed in moderate tempos; in
 4
     keys only a half-step apart). This entirely distinctive combination easily clears the
 5
     threshold of “originality” to be accorded protection. Three Boys, 212 F.3d at 485
 6
     (upholding jury’s finding of substantial similarity based on combination of five
 7
     unprotectable elements); Swirsky, 376 F.3d at 848 (stating that an unprotectable
 8
     chord progression can demonstrate substantial similarity, “if in combination with
 9
     rhythm and pitch sequence…”).
10
         Finally, there is no support that the thin copyright doctrine should apply in this
11
     case. As explained above, thin copyright protection does not apply to musical
12
     compositions, as recognized just over a year ago by the Ninth Circuit. Williams,
13
     895 F.3d at 1120. Regardless, here, the evidence at trial demonstrated that the
14
     “Joyful Noise” composition is not analogous to the types of works this Circuit has
15
     accorded thin copyright protection. See Satava, 323 F.3d at 812 n. 5 (applying
16
     doctrine where similarities did not involve creative choice and where, after
17
     reviewing dozens prior art examples, “all of them [were] substantially similar.”).
18
     Here, as a starting point “Joyful Noise” was not comprised of unprotectable
19
     elements—instead, several elements were quite unique. Additionally, given the
20
     wide range of expression involved in music, Williams, 895 F.3d at 1120, the
21
     distinctive combination of elements in “Joyful Noise” demands broad protection.
22
     This combination belies any claim of replication by musical accident. See Shaw,
23
     919 F.2d at 1363. At the very least, whether “Joyful Noise” was more than
24
     “minimally creative” is properly left to the factfinder, who decided it was, and an
25
     inference in Plaintiffs’ favor is warranted for this motion.
26
         Because the extrinsic test properly results in a finding of substantial similarity,
27
     the jury properly considered the intrinsic test. Moreover, because “the subjective
28
                                               16
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 26 of 58 Page ID
                                 #:10448


 1
     question whether works are intrinsically similar must be left to the jury,” only the
 2
     extrinsic test need be considered under the instant motion. Swirsky, 376 F.3d at
 3
     845. Given the abundant evidence adduced at trial, the jury’s finding of substantial
 4
     similarity under both the extrinsic and intrinsic tests was proper.
 5
         C. Ample evidence supports the Jury’s finding of widespread
 6          dissemination.
 7       As the Court explained in its order denying Defendants’ motion for summary
 8 judgment, the Plaintiffs are required to “set out specific facts showing a genuine
 9 issue for trial as to whether there is a reasonable possibility that defendants had the
10 chance to view the protected work.” (Dkt. #299, p. 6.) Defendants’ arguments here
11 are largely a rehash of their arguments in support of their motion for summary
12 judgment, namely, attempting to denigrate the significance of the evidence
13 adduced at trial, including: (1) more than 6 million views/plays of “Joyful Noise”
14 on YouTube and MySpace (Exhibits 10-11, 13, Jones Decl.), (2) the critical
15 acclaim the song and the album received from important award nominations
16 (including a Grammy nomination) (Exhibit 12, Jones Decl.; Ex. 4, 180:15-183:4),
17 (3) the hundreds of concerts around the nation where the song was performed
18 (Exhibit 16, Jones Decl.; Ex. 4, 186:2-187:16, 188:12-189:2), (4) the various radio
19 and TV interviews that preceded many of the concerts (Ex. 4, 189:3-190:10), and
20 (5) the appearances of the song and the album on the Billboard charts (which Mr.
21 Gottwald and Walter admitted they closely monitor) (Exhibit 14, Jones Decl.; Ex.
22 2, 167:24-168:22). As the Court explained in denying summary judgment (id. at 8):
23          [T]he Court is persuaded that plaintiffs have shown more than just
            mere posting of “Joyful Noise” on the internet. Due to the millions of
24
            views and plays of “Joyful Noise” on YouTube and Myspace, both
25          readily accessible websites, and the success and popularity of “Joyful
26          Noise” in the Christian hip-hop/rap industry, a reasonable jury could
            conclude that there is more than a “bare possibility” that
27
28
                                               17
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 27 of 58 Page ID
                                 #:10449


 1         defendants—who are experienced professional songwriters—had the
 2         opportunity to hear “Joyful Noise.”
 3 And, as this Court explained in Dugan v. Nance, supra, the standard governing
 4 Rule 50 motions is the same as the standard governing motions for summary
 5 judgment.
 6     So, too, Defendants again attempt to disparage the lack of hard sales numbers
 7 for Plaintiffs’ song and album. However, this Court already dealt with that
 8 argument on summary judgment (Id. at 8; emphasis added):
 9         Although defendants insist that a showing of commercial exploitation
10         is necessary to prove access, such reasoning would make it
           permissible to infringe on a copyrighted work simply because it was
11
           never for sale. So while plaintiffs have not shown evidence of
12         commercial success, they have demonstrated a triable issue of fact as
13         to access because “Joyful Noise” achieved critical success, including a
           Grammy nomination, and was readily available and viewed millions
14
           of times on YouTube and Myspace. Defendants’ concerns about the
15         meaningfulness of the YouTube and Myspace view counts, the
16         distinctiveness of the Christian music market, and the lack of
           commercial activity are questions of fact to be resolved by the jury.
17
18 The jury was asked to resolve those questions of fact, and it did so in favor of a
19 finding of widespread dissemination sufficient to establish reasonable access to
20 “Joyful Noise,” especially by professional songwriters.
21    We remain puzzled by Defendants’ attempt to dismiss more than 6 million
22 views. By any measurement, 6 million is a huge number—and far greater than
23 other cases finding widespread dissemination. And Defendants’ attempt to
24 diminish it by comparing it to billions of plays (in dozens and dozens of languages)
25 of all things on YouTube (from cat videos to comedy routines in Arabic to
26 harpsichord lessons) was, at most, a question for the jury.
27     Defendants again rely heavily upon the rulings in Loomis v. Cornish, 2013
28 U.S. Dist. LEXIS 162607 (C.D. Cal. Nov. 13, 3013) aff’d Loomis v. Cornish, 836
                                        18
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 28 of 58 Page ID
                                 #:10450


 1
     F.3d 991 (9th Cir. 2016). This Court previously determined that “the facts in
 2
     Loomis are unhelpful in guiding the instant case. The song at issue in Loomis
 3
     appears to have never gained much popularity outside of a brief spate of airplay in
 4
     Santa Barbara.” (Dkt. #299, p. 7 n. 4) Indeed, as the District Court in that case
 5
     pointed out, the plaintiff’s evidence of dissemination included just 46 sales of the
 6
     recording and some sporadic airplay in the Southern California area. Loomis, 836
 7
     F.3d at 994. Here, while Plaintiffs never received an accounting or other sales
 8
     information from their label, the fact that the song and album charted on various
 9
     Billboard charts is evidence of significant sales in addition to the other evidence of
10
     widespread dissemination.
11
            D. Contrary to Defendants’ contention, no evidence is required to support
12             the Jury’s rejection of Defendants’ claim of independent creation.
13          The Defendants claim to have “carried their burden of proving independent
14 creation.” (Dkt. #485, p. 45:13-15). That claim is based solely upon the false
15 premise that an alleged failure to rebut or impeach certain of Defendants’ evidence
16 on the issue of independent creation mandates that the fact-finder find in their
17 favor on the issue. (Id., p. 44:18-19). However, Defendants do not cite a single
                      10


18 case or other governing legal authority to support their argument that unrebutted
19 evidence compels a finder of fact to accept that evidence and find in favor of the
20 evidence’s proponent. Not surprisingly, the actual case law holds otherwise,
21 namely, that the jury, as the fact finder, has wide discretion to accept or reject
22
23
24
     10
          As discussed below, the Defendants’ false premise is itself based upon an unsatisfied
25 preliminary proposition: that Defendants’ alleged independent creation evidence was unrebutted.
   That testimony was rebutted. But, assuming for the sake of argument that any such evidence was
26 unrebutted, the jury was not thereby required to find in favor of Defendants. Rather, the jury, as
27 the finder of fact, was free to reject any or all of such evidence, as it did. (See Dkt. #441, Jury
     Instr. 12).
28
                                                      19
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 29 of 58 Page ID
                                 #:10451


 1
     testimony (both challenged and unrebutted), and the Court should exercise great
 2
     caution in considering whether to set aside such a jury determination.
 3
               1. Defendants’ evidence of alleged “independent creation” was not
 4                unrebutted and is not supported by a legally sufficient basis.
 5        Prior to addressing the Defendants’ claim to have “carried their burden of
 6 proving independent creation,” we must first address their remarkable assertion
 7 that their evidence on the issue was unrebutted. Quite the contrary.
 8        Defendants rely primarily upon the testimony of Defendant Henry Walter.
 9 (Dkt. #485, pp. 40-41). Walter testified—without any of the standard supporting
10 evidence, including computer sessions files and other computer documents that
11 would have been created and saved during the composition process 11—that he
12 created Ostinato #1 first and then created the infringing Ostinato #2 as a derivative
13 of Ostinato #1. (Id.) In direct contravention to Walter’s claim regarding the
14 creation of Ostinato #2, Plaintiff’s musicology expert Dr. Todd Decker testified
15 that, in his expert opinion based upon his years of training, experience and
16 expertise as both a musician and a music historian, (a) the creation of Ostinato #2
17 preceded the creation of Ostinato #1, (b) Ostinato #2 served as the inspiration for
18 Ostinato #1 and (c) both “Dark Horse” ostinatos derived from the ostinato in
19 “Joyful Noise.” (Ex. 1, 168:14-171:14; 171:23-72:5; 172:19-73:1; 192:2-5; 210:22-
20 211:13). All of this rebuttal testimony came into evidence without objection by
21 Defendants. In short, there could be no clearer or more obvious rebuttal of
22 Defendants’ independent creation evidence—rebuttal evidence Defendants chose
23 to ignore. Based upon this disputed evidence in the record on the issue of
24 independent creation, Defendants’ renewed motion for JMOL should be denied,
25 since that evidence, construed in the light most favorable to the Plaintiffs, does not
26
     11
27      As the Court recalls, Defendants aggressively argued and succeeded in prohibiting Plaintiffs
     from mentioning the Defendants’ failure to produce any such evidence. (Ex. 3, 8:19-13:23).
28
                                                    20
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 30 of 58 Page ID
                                 #:10452


 1
     permit only one reasonable conclusion, and that conclusion is contrary to the jury’s
 2
     verdict. Escriba, 743 F.3d at 1242. The jury's verdict “must be upheld if it is
 3
     supported by substantial evidence that is adequate to support the jury’s findings,
 4
     even if contrary findings are also possible.” Id. (emphasis added).
 5
                2. Even if unrebutted, the Jury’s rejection of Defendants’
 6                 independent creation testimony was reasonable and supported by
                   a legally sufficient basis, including the Jury’s determination as to
 7                 witness credibility.
 8        Even if, for the sake of argument, we assumed that Mr. Walter’s testimony was
 9 not rebutted, that still would not compel a finding in Defendants’ favor. This is
10 because, as the Supreme Court explained in Reeves v. Sanderson Plumbing Prod.,
11 Inc., 530 U.S. 133, 150-51 (2000) (emphasis added), when considering a Rule
12 50(b) motion a court “should give credence to the evidence favoring the
13 nonmovant as well as that evidence supporting the moving party that is
14 uncontradicted and unimpeached, at least to the extent that that evidence comes
15 from disinterested witnesses.”
16     That holding applies full force here. Defendants offered no testimony from a
17 disinterested witness on the issue of independent creation. (Dkt. #485, pp. 40-41).
18 Defendant Walter is the sole witness cited by Defendants, and he was certainly not
19 disinterested. Consequently, even if his self-serving testimony (offered with no
20 supporting sessions files or other evidence of his creation process) is considered
21 uncontradicted and unimpeached, the Court should, as the jury did, give such
22 testimony no credence. Where there is evidence from which a jury could draw
                         12


23 reasonable inferences that would justify the verdict, “[t]he district court may not
24
25   12
        Defendants explicitly recognized that credibility determinations were within the province of
     the jury when it submitted JOINT [PROPOSED] JURY INSTRUCTION NO. 10 (Dkt. #409 at
26   Page ID #:7347-48, which became given Jury Instruction No. 12 (Dkt. #441, p. 13). That
27   instruction informed the jury that could “believe everything a witness says, or part of it, or none
     of it.” (Id.) The instruction further advised the jury that in accessing credibility it could take into
28   account the witness’s interest in the outcome of the case and the witness’s bias or prejudice. (Id.)
                                                       21
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 31 of 58 Page ID
                                 #:10453


 1
     reject the jury's verdict simply because another appears preferable.” McEuin v.
 2
     Crown Equipment Corp., 328 F.3d 1028, 1037 (9th Cir. 2003).
 3
         Moreover, courts reviewing jury verdicts in music copyright cases, due to the
 4
     nature of the primarily circumstantial evidence required to prove a claim and
 5
     difficulties in matters of proof, generally give greater deference to a jury’s verdict
 6
     in such cases. The Ninth Circuit in Three Boys Music Corp. v. Bolton, 212 F.3d
 7
     477, 481 (9th Cir. 2000), adopted the Second Circuit’s “guiding principle” for an
 8
     appellate court in reviewing a jury verdict in a music case:
 9
           The guiding principle in deciding whether to overturn a jury verdict
10         for insufficiency of the evidence is whether the evidence is such that,
11         without weighing the credibility of the witnesses or otherwise
           considering the weight of the evidence, there can be but one
12
           conclusion as to the verdict that reasonable men could have reached.
13
     Id.( quoting Gaste v. Kaiserman, 863 F.2d 1061, 1066 (2d Cir.1988)).
14
15       E. The Jury’s finding that “Joyful Noise” is a “Joint Work” is supported
            by extensive undisputed evidence.
16       Question 7 of the Special Verdict Form on liability, included at the insistence
17 of the Defendants, asked:
18        “Did Plaintiffs prove, by a preponderance of the evidence, that the
19         inclusion of the instrumental music (i.e., the beat) created by Mr.
           Ojukwu in ‘Joyful Noise’ is part of a joint work of authorship with the
20
           other Plaintiffs?”
21
     (Dkt. #456). Despite the jury’s unanimous answer of “Yes” to that question,
22
     Defendants try to argue that the jury’s answer is unsupported by the evidence. As
23
     with their other arguments, the Defendants ignore the relevant case law and
24
     misrepresent the evidence.
25
         The main—indeed, the sole—thrust of Defendants’ legal argument is that Mr.
26
     Ojukwu created the beat before the rest of the song was created. That fact, while
27
     true, is immaterial to the joint work issue. The Copyright Act defines a “joint
28
                                               22
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 32 of 58 Page ID
                                 #:10454


 1
     work” as “ a work prepared by two or more authors with the intention that their
 2
     contributions be merged into inseparable or interdependent parts of a unitary
 3
     whole.” 17 U.S.C. § 101. That precisely describes the creation of “Joyful Noise.”
 4
     That Mr. Ojukwu created the beat a few months before Plaintiff Gray contacted
 5
     him to incorporate that beat in a rap song does not affect the finished product’s
 6
     status as a “joint work.” That is because it is undisputed that Mr. Ojukwu (1) made
 7
     that beat (and others) for the purpose having them incorporated into a Christian
 8
     gospel rap song (Exhibit 4, July 18, 2019 Tr., 112:7-22), (2) posted that beat on
 9
     MySpace for the purpose of finding songwriting collaborators to create such a song
10
     (Ex. 4, 114:6-25), and (3) retained a 50% ownership in the song created with his
11
     beat. (Ex. 4, 123:9-125:4).
12
         That he created his portion of the song before the other authors wrote the lyrics
13
     is immaterial as a matter of law. As the court explained in Siegel v. Time Warner
14
     Inc., 496 F. Supp. 2d 1111 (C.D. Cal. 2007):
15
           [C]ontemporaneous and coordinated action between [the creators] is
16         not required. As Judge Learned Hand explained, “it makes no
17         difference whether the authors work in concert, or even whether they
           know each other; it is enough that they mean their contributions to be
18
           complimentary in the sense that they are to be embodied in a single
19         work....”
20
     Id. at 1145–46 (citing Edward B. Marks Music Corp. v. Jerry Vogel Music
21
     Co., 140 F.2d 266, 267 (2nd Cir.1944)).
22
         Moreover, as joint authors of “Joyful Noise,” the authors identified in the
23
     registration are all deemed authors of the entire song, not just their portion. As
24
     stated in Section 201(a) of the Copyright Act, “The authors of a joint work are co-
25
     owners of copyright in the work.”
26
         Nevertheless, ignoring the statute and the case law, Defendants cite Richlin v.
27
     Metro-Goldwyn-Mayer Pictures, Inc., 531 F.3d 962, 968 (9th Cir. 2008) for the
28
                                               23
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 33 of 58 Page ID
                                 #:10455


 1
     proposition that the “most important” criteria for determining whether a work is
 2
     jointly authored is whether the alleged author “superintended the work by
 3
     exercising control.” (Dkt. #485, p.42.) Actually, the Richlin court, citing to its prior
 4
     ruling in Aalmuhammed v. Lee, 202 F.3d 1227 (9th Cir. 2000), identified as the
 5
     first—and dispositive—factor on the joint work question to be “whether the
 6
     ‘putative coauthors ma[de] objective manifestations of a shared intent to be
 7
     coauthors. A contract evidencing intent to be or not to be coauthors is
 8
     dispositive.’” Richlin, supra¸ at 968 (internal quotations omitted). All three of
 9
     Defendants’ purported precedents hinged on the absence of that objective
10
     manifestation of shared intent to be co-authors.13
11
          Here, in addition to the contract that unequivocally evidences intent to be co-
12
     authors (Exhibit 6, Jones Decl.), there is undisputed testimony and documentary
13
     evidence of that objective manifestation of intent dating back to the time of
14
     creation. In the album liner notes for “Joyful Noise,” Mr. Ojukwu is identified as
15
     “producer.” (Exhibit 8, Jones Decl.). As he testified and Crystal Gray (author of
16
     the liner notes) confirmed on the witness stand, in the genre of hip-hop music the
17
     “producer” credit is reserved for the writer of the instrumental portion of the song.
18
     (Exhibit 3, July 23, 2019 Tr., 142:22-144:9, 144:16-145:17; Ex. 4, 152:12-20).
19
     Indeed, listed in those same liner notes is the name of Mr. Ojukwu’s publishing
20
     entity, which is the entity that collects writer royalties, supporting that Mr.
21
     Ojukwu, from the beginning, was considered by his fellow authors to be a writer
22
     entitled to writer royalties for the song. (Id.) Thus, from the outset “Joyful Noise”
23
     was a joint work.
24
          Finally, all three of Defendants’ purported precedents involved a plaintiff
25
     suing the credited authors of the work claiming that he should have been included
26
     13
27     As Defendants’ third precedent—Ford v. Ray, 130 F.Supp. 1358 (W.D. Wash. 2015)—stated:
     “Plaintiff has not alleged that the parties shared a mutual intent that they be coauthors, nor has he
28   identified any objective manifestations of such an intent.”
                                                      24
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 34 of 58 Page ID
                                 #:10456


 1
     as a joint author. Here, of course, there has never been a dispute among the other
 2
     authors as to whether Mr. Ojukwu was a co-author of the joint work.
 3
            In short, the jury had ample evidence to support its conclusion that Mr.
 4
     Ojukwu’s contribution to “Joyful Noise” is part of a joint work under the
 5
     Copyright Act.
 6
            F. The Jury properly found all defendants liable for direct infringement;
 7             each had a direct role in the creation and public performance and
               distribution of the infringing song.
 8
            Defendants contend that no one other than Mr. Walter and Capitol Records
 9
     should be held liable. Defendants are simply wrong. None are in the position of
10
     indirect infringers, such as concert venues, Internet websites, flea market operators,
11
     bars, and other passive parties with no involvement in the creation or distribution
12
     of an infringing work. 14 Here, by contrast, every single defendant was involved in
13
     and profited handsomely from the creation and distribution of the infringing work.
14
            Under defendants’ novel theory—bereft of any citation to caselaw—the other
15
     songwriter defendants who created what is undeniably a “joint work” (including
16
     Mr. Gottwald and Mr. Martin in their dual roles as songwriters and producers of
17
     the song) should somehow be able to extricate themselves from that joint work
18
     because their individual contributions did not include portions of the infringing
19
     instrumental (even though it is undisputed that all of them created the song around
20
     that instrumental). One need look no further than the statute itself to refute
21
     defendants’ novel argument. The Copyright Act defines a “joint work” as “a work
22
23
     14
          See, e.g., Fahmy v. Live Nation Entertainment, Inc., 2015 WL 3617040 (C.D. Cal. 2015) (J.
24 Snyder) (concert promoter); Range Rd. Music, Inc. v. E. Coast Foods, Inc., 668 F.3d 1148 (9th
     Cir. 2012) (affirming Judge Snyder’s summary judgment order finding owner of liquor license
25 for restaurant and lounge vicariously liable for copyright infringement that had occurred at
     restaurant and lounge); UMG Recordings, Inc. v. Sinnott, 300 F.Supp.2d 993 (E.D. Cal. 2004)
26 (owner and operator of flea market liable for contributory and vicarious infringement due to
     unauthorized copies of copyrighted sound recordings sold by vendors at the market); In re
27 Aimster Copyright Litig., 334 F.3d 643, 654 (7th Cir. 2003) (explaining that the “canonical
     illustration” of vicarious infringement “is the owner of a dance hall who hires dance bands that
28 sometimes play copyrighted music without authorization”).
                                               25
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 35 of 58 Page ID
                                 #:10457


 1
     prepared by two or more authors with the intention that their contributions be
 2
     merged into inseparable or interdependent parts of a unitary whole.” 17 U.S.C. §
 3
     101. That precisely describes the creation of “Dark Horse.”
 4
            As such, each of the songwriters and producers of “Dark Horse” jointly
 5
     violated the Plaintiffs’ exclusive rights in “Joyful Noise” by, among other things
 6
               • Creating without authorization a derivative work (“Dark Horse”) based
 7
                   upon the copyright work (“Joyful Noise”), 17 U.S.C. § 106(2);
 8
               • Authorizing (without permission) Capitol Records to distribute copies of
 9
                   the infringing derivative work “to the public by sale or other transfer of
10
                   ownership, or by rental, lease, or lending.” 17 U.S.C. § 106(3); and
11
               • Authorizing (without permission) Capitol Records and others to publicly
12
                   perform that infringing derivative work on the radio, Internet, and
13
                   elsewhere. 17 U.S.C. § 106(4)
14
     Defendants Katheryn Hudson and Jordan Houston committed further acts of
15
     infringement for their involvement in the music video (another infringing
16
     derivative work) and their public performances of “Dark Horse.” 17 U.S.C. §
17
     106(4).15 See, Dkt. #441, Jury Instr. 23 and 40.
18
            So, too, the other three corporate defendants—again, unlike concert promoters,
19
     Internet websites, restaurant owners, and flea market operators—were directly
20
     involved in the creation and distribution of the infringing work. In the Ninth
21
     Circuit, any member of the distribution chain is jointly and severally liable for
22
     copyright infringement. Adobe Sys. Inc. v. Blue Source Grp., Inc., 125 F. Supp. 3d
23
     945, 973 (N.D. Cal. 2015). It is undisputed that Kasz Money Inc. is the production
24
25
     15
          The sole case defendants cite is Williams v. Gaye, 895 F.3d 1106 (9th Cir. 2018), where the
26 Court briefly addressed its affirmance of a jury verdict of noninfringement for a rap artist who
27 separately recorded a rap verse that was added to “Blurred Lines” seven months after creation of
     the song and where neither of the song’s creators “expected the later addition of a rap verse or
28 had anything to do with its creation.” Id. at 1132.
                                                    26
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 36 of 58 Page ID
                                 #:10458


 1
     company that provided the services of Defendants Gottwald and Walter for the
 2
     creation of the “Dark Horse” sound recording and earned significant profits—
 3
     profits far greater than Walter and Gottwald combined—as a result of those
 4
     production services. (Exhibit 9, Jones Decl.; Ex. 3, 107:3-7, 192:24-193:1). So,
 5
     too, Kobalt Music Publishing America, Inc. and WB Music Corp. profited by their
 6
     role in providing music publishing administrative services for “Dark Horse” for
 7
     several of the individual defendants. (Exhibit 15, Jones Decl.). As such Kobalt and
 8
     WB Music were directly involved in the infringing distribution of “Dark Horse.”
 9
     (Ex. 9; Ex. 3, 192:11-193:5).
10
          Defendants conclude by asserting that “Plaintiff did not assert a vicarious
11
     liability claim and presented no evidence to support such a claim.” (Dkt. #485,
12
     p.45). For the reasons explained above, Plaintiffs did not need to add the label
13
     “vicarious” to their claims of infringement since every one of the Defendants was
14
     directly involved in, directly exploited, and earned profits from the creation,
15
     production, distribution, and administration of rights in the infringing work.
16
          Moreover, whether the label “vicarious” appeared in the pleadings is
17
     immaterial. The Third Amended Complaint (Dkt. #172) provided each of these
18
     defendants with more than adequate notice that their various acts made them liable
19
     for infringement of Plaintiffs’ copyright.16 As this Court previously pointed out,
20
     even the Supreme Court has recognized that “the lines between direct
21
     infringement, contributory infringement, and vicarious liability are not clearly
22
     drawn.” Fahmy, supra at *4 (quoting Sony Corp. of Am. v. Universal Studios, Inc.,
23
     464 U.S. 417, 435 n. 17 (1984). Indeed, even in the context of an infringement
24
     claim against a restaurant owner who played a radio broadcast of copyrighted
25
26   16
        For example, paragraph 17 of the Third Amended Complaint alleged that “Kobalt is a music
     licensing company that administers, licenses, and profits from the music rights” of four of the
27   individual defendants.” Paragraph 23 alleged that Kasz Money was “the producer of the Dark
     Horse song and earns royalties from its commercial exploitation.”
28
                                                    27
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 37 of 58 Page ID
                                 #:10459


 1
     music over the restaurant speakers, the Supreme Court did not feel the need to
 2
     distinguish between direct and contributory infringement, holding that a business
 3
     owner who sponsors “a public performance for profit is also an infringer— direct
 4
     or contributory.” Twentieth Century Music Corp. v. Aiken, 422 U.S. 151, 157
 5
     (1975).
 6
     III.    THE JURY’S APPORTIONMENT DETERMINATION WAS FULLY
 7           SUPPORTED BY THE EVIDENCE.
 8        “In establishing the infringer’s profits, the copyright owner is required to
 9 present proof only of the infringer’s gross revenue, and the infringer is required to
10 prove his or her deductible expenses and the elements of profit attributable to
11 factors other than the [infringed work].” Three Boys, 895 F.3d at 487 (emphasis
12 added). “Any doubt as to the computation of…profits is to be resolved in favor of
13 the plaintiff…If the infringing defendant does not meet its burden of proving costs,
14 the gross figure stands as the defendant’s profits.” Frank Music Corp., 772 F.2d at
15 514 (internal citations omitted).
16    As a preliminary matter, Plaintiff met its sole burden by demonstrating that the
17 claimed revenues had a causal link to “Dark Horse.” See Polar Bear Productions v.
18 Timex Corp., 384 F.3d 700, 708 (9th Cir. 2004); See also Dkt. #461, Jury Instr. 3
                                                  17


19 (“gross revenue” means “all of the defendant’s receipts from the sale or use of a
20 work containing or using copyrighted work associated with the infringement.”).
21 Capitol Records’ 30(b)(6) witness testified at trial that the revenue attributable to
22 “Dark Horse” totaled at least $12,402,637. (Exhibit 5, July 31, 2019 Tr., 27:23-
23 29:4). This was also shown in Capitol’s P&L, which included detailed sales
24
25   17
       Any suggestion that Plaintiffs bore some further burden is contrary to the law of the Ninth
     Circuit. “[A] copyright plaintiff is bound to no more and no less than its statutory obligation…”
26   Id. at 712. Section 504(b) requires only that the copyright claimant “first show a causal nexus
27   between the infringement and the gross revenue,” the burden then shifting to the defendant. Id. at
     711.
28
                                                    28
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 38 of 58 Page ID
                                 #:10460


 1
     receipts for “Dark Horse.” (Ex. 7, Jones Decl., 116-2). Further, the other
 2
     Defendants’ gross revenues were admitted by stipulation, which income was
 3
     identified as “from the exploitation of…‘Dark Horse’” (Ex. 15)—in fact, Dkt.
 4
     #461, Jury Instr. 3 instructs that these Defendants’ gross revenue had been
 5
     stipulated.
 6
            Moreover, after deducting expenses from the gross revenue, the jury properly
 7
     determined the percentage of profits attributable to infringement. Contrary to
 8
     Defendants’ argument that Plaintiffs failed to contradict its experts’ opinions on
 9
     profits, there was unrebutted testimony by Dr. Decker that the infringing ostinato
10
     plays for 95 seconds (i.e. 45%) of the 212 seconds of “Dark Horse.” (Ex. 1,
11
     154:24-155:6).18 Based on that testimony, Plaintiffs asked the jury for 45% of the
12
     Defendants’ profits. This is a logical and fair apportionment—especially given the
13
     prominence of the ostinato, which is the only music to listen to in otherwise empty
14
     verses. (Ex. 1, 145:15-25). Most importantly, this apportionment is amply
15
     supported by Ninth Circuit law. See Williams, 895 F.3d at 1129-30 (where
16
     plaintiff’s expert testified that songs shared some similarity in “nearly every
17
     measure,” the jury was free to credit that testimony and apportion anything less
18
     than 100% of profits to the infringement, despite defendant expert’s opinion that
19
     the number should be less than 5%). See also Three Boys, 895 F.3d at 487 (jury
20
     free to disbelieve defendant’s experts and, because defendant bears burden of
21
     apportionment, “less than 100% of the profits but more than the percentage
22
     estimates of [defendant’s] experts does not represent clear error.”). The jury chose
23
     to cut Plaintiff’s 45% figure in half, perhaps giving credit to some argument urged
24
     by Defendants’ experts. But for Defendants to contend that their experts’ testimony
25
     stood alone is to close their eyes to the evidence.
26
27   18
          Defendants’ musicologist Dr. Ferrara did not challenge this analysis. (Ex. 2, 94:16-95:10).
28
                                                       29
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 39 of 58 Page ID
                                 #:10461


 1
        Additionally, the testimony of Defendants’ two experts, far from being
 2
     unrebutted, was in important respects self-refuting. The best example was Dr.
 3
     King’s attempt to identify as the two preeminent factors in the success of “Dark
 4
     Horse” (1) the presence of Katy Perry, and (2) the marketing money spent
 5
     promoting the song. Katy Perry herself is the most powerful rebuttal of the
 6
     purported importance of that first factor. Yes, she was the performer on “Dark
 7
     Horse.” But she was also the performer on every single song on the Prism album.
 8
     While “Dark Horse” topped the charts for several weeks, most of the other fifteen
 9
     songs did not even make the charts. Thus, at most, Ms. Perry’s presence was a
10
     neutral factor as to the success of that song over the others on the album. As for the
11
     second purported factor—all that marketing expense—Defendants apparently
12
     failed to inform Dr. King of the chronology of “Dark Horse,” and especially its
13
     surprising early success as a promotional single released in advance of the album
14
     where it beat out another song in a Pepsi-sponsored competition. (Ex. 4, July 18,
15
     2019 Tr., 78:2-79:2; Ex. 5, Tr. 15:20-16:10, 16:24-17:10, 142:2-144:13). In other
16
     words, Capitol Records began spending marketing money on “Dark Horse” after
17
     the song demonstrated its money-making potential. In short, factors other than
18
     Katy Perry made the song much more popular than the other songs on the album,
19
     and its early popularity convinced Capitol Records to heavily promote it.
20
        Even under his loose qualitative framework, Dr. King himself assigned the
21
     infringing Ostinato #2 some importance in achieving its success. For instance, he
22
     acknowledged, “[i]n 2013 we had really never heard a song that sounded exactly
23
     like Dark Horse. And the reason for that is because it was a fusion...of several
24
     different styles all at once.” (Ex. 5, 148:20-23). Dr. King identified “trap elements”
25
     as one of four critical components of this musical blend, which he explained
26
     “comes by way largely of Ostinato No. 2 in that track.” (Ex. 5, 149:7-12, 149:25-
27
     150:5) (“[T]hat novelty is one of the things that helped drive Dark Horse...[P]eople
28
                                              30
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 40 of 58 Page ID
                                 #:10462


 1
     were addicted to that sound.”). Though Dr. King attempted to minimize the
 2
     importance of Ostinato #2 by arguing that its important function could have been
 3
     fulfilled by some other non-infringing ostinato, if somehow replaced, (Ex. 5,
 4
     152:4-17), “Dark Horse” did not use a non-infringing ostinato—it used the one
 5
     from “Joyful Noise.” Critically, Dr. King never addressed that Ostinato #2 serves
 6
     its important musical function, repeatedly, for 45% of “Dark Horse,” doing so in
 7
     relative isolation. When Dr. King called attention to other musical elements
 8
     (“[c]an’t imagine Dark Horse without the hook [or chorus]” and “[t]he hook drove
 9
     Dark Horse”), (Ex. 5, 151:2-3), the jury also likely struggled to imagine “Dark
10
     Horse” achieving success without its structural foundation and sole melody in the
11
     verse sections—again, 45% of the song. (Ex. 1, 129:15-22)
12
        As for Dr. Ferrara’s note-counting exercise, the jury obviously found those
13
     quantitative gymnastics as unpersuasive as his testimony in the liability phase of
14
     the case. One does not need a Ph.D. in musicology to understand—as the jurors
15
     obviously did—that what makes a song memorable cannot be reduced to an
16
     arithmetic toting-up of transcribed note heads. Not all notes are equal. (Ex. 1,
17
     172:6-10) (Dr. Decker noting “[t]he musical power, the musical efficacy of [the
18
     ostinato’s] particular phrase and gesture.”). Whether it’s the dominant eight-note
19
     opening of Beethoven’s “Fifth Symphony,” the immediately recognizable eight-
20
     note ostinato that opens the Rolling Stones’ “Satisfaction,” or the “Go, Johnny,
21
     Go” refrain that audiences sing along during Chuck Berry’s “Johnny B Goode,” an
22
     attempt to explain the power and appeal of those musical works via Dr. Ferrara’s
23
     notation arithmetic simply fails. Indeed, Dr. Decker testified about the
24
     shortcomings of musical notation and that some similarities were not best
25
     understood through notation. (Ex. 1, 208:9-14). As discussed above, Dr. Decker
26
     disagreed with opinions upon which Dr. Ferrara premised his note-head counting
27
     exercise.
28
                                              31
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 41 of 58 Page ID
                                 #:10463


 1
         So while there was plenty of evidence that Ostinato #2 was a key factor in the
 2
     success of “Dark Horse,” it was Ms. Perry who offered perhaps the most
 3
     persuasive evidence. She confirmed that during the songwriting process for the
 4
     Prism album, Mr. Walter and Mr. Gottwald played her various short instrumental
 5
     excerpts for possible songs and she immediately selected the instrumental that
 6
     became “Dark Horse”—an instrumental that contained the infringing ostinato. (Ex.
 7
     4, 79:3-82:4). Thus, contrary to the testimony of Defendants’ high-priced experts,
 8
     Ms. Perry herself identified the importance of Ostinato #2 in the success of “Dark
 9
     Horse,” which largely owed its origin to the ostinato that would eventually play
10
     through almost half of the song. (Ex. 4, 87:23-88:22). Indeed, the song’s music
11
     video was also shaped by the beat’s dark sound. (Ex. 4, 100:23-101:2, 101:17-20).
12
     While Plaintiffs would have preferred a jury verdict attributing profits based on the
13
     percentage of the song that contained the infringing ostinato, the 22.5% allocation
14
     has its obvious roots in the 45% of the song that contained the ostinato.
15
16 IV.     THE JURY’S REJECTION OF CAPITOL’S PROFIT
           CALCULATION WAS NOT ONLY PROPER BUT THOSE PROFITS
17         SHOULD HAVE BEEN EVEN LARGER THAN THE JURY’S
18         RECALCULATION.

19      As the jury was instructed, “A defendant’s profit is determined by deducting all

20 appropriate expenses incurred by that defendant from that defendant’s gross
21 revenue.” (Dkt. #461, Jury Instr. 3). (emphasis added). This instruction continues,
22 “Expenses are all appropriate costs, including…appropriate operating costs,
23 overhead costs, and production costs incurred in producing a defendant’s gross
24 revenue. The defendants have the burden of proving their respective expenses by a
25 preponderance of the evidence.” Id. (emphasis added).
26      Critically, this instruction establishes qualifiers that expenses are deductible

27 only if they are (1) appropriate and (2) incurred in producing gross revenue. The
28 jury was instructed that “gross revenue” means “all of the defendant’s receipts
                                              32
         PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 42 of 58 Page ID
                                 #:10464


 1
     from the sale or use of a work containing or using copyrighted work associated
 2
     with the infringement.” Id. (emphasis added).
 3
        This Circuit is clear as to Defendants’ burden in this realm: “Any doubt as to
 4
     the computation of costs or profits is to be resolved in favor of the plaintiff…If the
 5
     infringing defendant does not meet its burden of proving costs, the gross figure
 6
     stands as the defendant’s profits.” Frank Music Corp., 772 F.2d at 514 (internal
 7
     citations omitted). While overhead expenses need not be proven in “minute detail,”
 8
     Capitol bore the burden of demonstrating how each claimed overhead expense
 9
     “was of actual assistance in the production, distribution or sale of the infringing
10
     product.” Id. at 516 (quoting Kamar Int’l, Inc. v. Russ Berrie & Co., 752 F.2d
11
     1326, 1332 (9th Cir. 1984). In Frank, the court found that allocating total overhead
12
     costs on “a reasonable basis” alone failed to meet that burden. Id. The Kamar court
13
     stated the additional requirement of proof as follows: “whether any of the overhead
14
     expenses were caused by the production or sale of the infringing goods, not [just]
15
     the proportionate amount of sales of the goods in relation to total sales.” Kamar
16
     Int’l, 752 F.2d at 1332 (emphasis added).
17
        A. Virtually all of Capitol’s overhead expense was not deductible.
18
         As an initial matter, overhead costs were apportioned to “Dark Horse” based
19
     on its success—a questionable accounting mechanism employed by Capitol
20
     exclusively “for the purpose of this litigation.” (Ex. 5, 29:18-30:3). Moreover, the
21
     jury had good reason to doubt whether the overhead expenses were appropriately
22
     deductible, based on the evidence at trial. Unlike all other expenses at trial,
23
     Capitol’s overhead expenses were reported as a single lump sum for each month
24
     with no detail listed for the 36 broad categories of costs that purportedly comprised
25
     the amount. (See Exhibit 7, Jones Decl., 116-81, 86-91).
26
         In fact, of those 36 categories, only a handful were addressed by Defendants at
27
     trial. This is problematic because the jury had no basis to determine how much of
28
                                               33
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 43 of 58 Page ID
                                 #:10465


 1
     Capitol’s purported overhead was attributable to a category discussed at trial (i.e.
 2
     rent) versus a category for which no proof was offered. Additionally, many of
 3
     these categories are vague and cannot be obviously tied to producing gross revenue
 4
     without further explanation—e.g. Temporary Labor Costs, Other Cost of Fixed
 5
     Assets – Other, Other Professional Fees, Total Service Fees, Travel and
 6
     Entertainment, Total Direct Overhead, Other Overhead, Actual Corporate
 7
     Expenses, Other Music Group Co’s, Charges to Other Internal Functions,
 8
     Allocations In \ (Out), etc. Id.; See Frank Music, 772 F.2d at 516 (failure to carry
 9
     burden where defendants offered no evidence of what costs were included in
10
     general categories such as “general and administrative expenses,” or how these
11
     costs contributed to production of the infringing work). Thus, Defendants handed
12
     the jury an indecipherable overhead-costs puzzle and now argue that this puzzle
13
     carried their burden. Instead, the jury’s doubt regarding Defendants’ proof was
14
     certainly justified, and it was properly resolved in favor of the Plaintiffs. Id. at
15
     514.
16
         Further, for the few categories of overhead actually addressed by Mr.
17
     Drellishak, none of the undefined costs could be tied to “the production or sale of
18
     the infringing good” as required by this Circuit. Kamar, 752 F.2d at 1332. Mr.
19
     Drellishak was asked at trial whether he was able to identify any categories of
20
     overhead expenses “that were directly related to the production of Dark Horse?”
21
     (Ex. 5, 61:2-5). He replied, “The way that we track overhead would make it
22
     impossible…to fulfill that request.” (Ex. 5, 61:6-7). Mr. Drellishak then conceded
23
     that the same amounts of overhead costs would have been paid by Capitol for
24
     salaries and rent regardless of whether “Dark Horse” was ever made,
25
     acknowledging that “Dark Horse” was not the cause of these expenses. (Ex. 5,
26
     62:2-10). He agreed these were “a fixed cost” for Capitol. (Ex. 5, 62:10). This was
27
     also true for pensions. (Ex. 5, 63:10-15). Speaking to every category of overhead,
28
                                                34
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 44 of 58 Page ID
                                 #:10466


 1
     collectively, Mr. Drellishak admitted, “So while not directly…associated with a
 2
     specific release, [ ] if we didn’t have Katy Perry on the roster, Capitol’s overhead
 3
     would be smaller.” (Ex. 5, 64:8-11). But Capitol has not met its burden by proving
 4
     that the amount of claimed overhead was merely associated with one of its musical
 5
     artists or a broad category of its products. Instead, the question is “whether any of
 6
     the overhead expenses were caused by the production or sale of the infringing
 7
     goods…” Kamar, 752 F.2d at 1332.
 8
        Thus Capitol failed to meet its burden of proving that the amount of claimed
 9
     overhead was specifically associated with one of its musical artists or a broad
10
     category of its products. Instead, the question is “whether any of the overhead
11
     expenses were caused by the production or sale of the infringing goods…” Kamar,
12
     752 F.2d at 1332. Regardless, even if Capitol had shown that certain categories had
13
     direct connection to “Dark Horse,” no amounts were provided for individual
14
     categories of expenses. The jury properly determined overhead was not deductible.
15
16      B. Capitol’s profit number should actually have been higher; the Jury
           should not have deducted nearly $5 million of “royalty expense” in
17         calculating Capitol’s profits.
18      There was no evidence at trial that amounts booked by Capitol as royalties
19 were ever paid. Instead, Mr. Drellishak admitted that “[w]hat we’re showing here
20 is accrued royalties which is the expense that we will owe eventually to the artist,
21 but there are…nuances in the recording business that would…limit that
22 payment…” (Ex. 5, 48:16-19). He was asked whether that was “because in your
23 contract with the artist, certain amounts of expenses have to be recouped before the
24 artist gets paid royalties…?” (Ex. 5, 48:21-23). He confirmed and conceded, “[a]n
25 advance may have been made and that’s effectively a premium of royalties.” (Ex.
26 5, 48:24-25). While accrued royalties are ordinarily paid, he admitted as for all
27 royalty expenses: “I have not validated that a payment was made as part of the
28
                                              35
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 45 of 58 Page ID
                                 #:10467


 1
     process of preparing this…I can’t say that I validated, and that check was cut.”
 2
     (Ex. 7, 116-2; Ex. 5, 49:1-9). Asked directly, “You accrued royalties, but you don’t
 3
     know for sure if they actually were paid?”, he answered, “I don’t know for sure.”
 4
     (Ex. 5, 49:14-16). In other words, there was no affirmative evidence in the record
 5
     that these costs were “incurred” by Capitol or that funds would ever leave
 6
     Capitol’s hands. The jury was only able to speculate that these funds were paid or
 7
     might someday be paid. For this reason, particularly given this Circuit’s law that
 8
     “[a]ny doubt as to the computation of costs or profits is to be resolved in favor of
 9
     the plaintiff…” Frank Music Corp., 772 F.2d at 514, these royalty costs should not
10
     have been deducted from Capitol’s gross revenue. As such, Capitol’s profits should
11
     have been $4,853,551 19 higher, and Plaintiffs’ damages award would also have
12
     been correspondingly higher.
13
     V.      THERE IS NO SUFFICIENT GROUND FOR A NEW TRIAL.
14
          A. Rule 59 New Trial and Remittitur Standard
15
          This Court has the discretion to grant a new trial under Rule 59 “if the verdict
16
     appears ... to be against the weight of the evidence.” Gasperini v. Center for
17
     Humanities, 518 U.S. 415, 433, 116 S.Ct. 2211, 135 L.Ed.2d 659 (1996). “A new
18
     trial is warranted where the verdict is contrary to the clear weight of the evidence
19
     and the verdict results in the miscarriage of justice.” City Solutions, Inc. v. Clear
20
     Channel Comms., 365 F.3d 835, 843 (9th Cir.2004). A court should grant a new
21
     trial only when it “is left with the definite and firm conviction that a mistake has
22
     been committed.” Landes Constr. Co. v. Royal Bank of Canada, 833 F.2d 1365,
23
     1372 (9th Cir.1987). It “may not grant a new trial simply because it would have
24
     arrived at a different verdict.” Silver Sage Partners, Ltd. v. City of Desert Hot
25
     Springs, 251 F.3d 814, 819 (9th Cir. 2001).
26
27   19
       Ex. 7, 116-2 lists Capitol’s purported royalty expense as follows: Accrued Artist / Producer Royalties, $3,525,181;
     Accrued Copyright Royalties, $1,081,855; and Domestic Licensing Royalty Expense, $236,515. The sum of these
28   amounts, which Mr. Drellishak could not confirm were paid or would be paid, totals $4,853,551.
                                                             36
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 46 of 58 Page ID
                                 #:10468


 1
         In deciding a motion for new trial, “[t]he judge can weigh the evidence and
 2
     assess the credibility of witnesses, and need not view the evidence from the
 3
     perspective most favorable to the prevailing party.” Landes Const. Co., Inc. v.
 4
     Royal Bank of Canada, 833 F.2d 1365, 1371 (9th Cir. 1987). In doing so,
 5
     however, "[t]he district court cannot substitute its evaluations for those of the
 6
     jurors." Tortu v. Las Vegas Metro. Police Dept., 556 F.3d 1075, 1084 (9th
 7
     Cir.2009). In order to avoid the denigration or usurpation of a party’s right to a jury
 8
     trial, the court should take caution to employ “a decent respect for the collective
 9
     wisdom of the jury, and for the function entrusted to it in our system … [and] in
10
     most cases the judge should accept the findings of the jury, regardless of his own
11
     doubts in the matter.” Landes Const. Co., Inc., 833 F.2d at 1371–72, quoting 11 C.
12
     Wright & A. Miller, Federal Practice and Procedure § 2806, at 48-49 (1973)
13
     (footnotes omitted). If, having given full respect to the jury’s findings, the Court is
14
     left with the definite and firm conviction that a mistake has been committed based
15
     upon on the entire evidence, it may grant a new trial. Id.
16
         Finally, the Court should also employ special caution in considering a jury’s
17
     credibility determinations that are not unreasonable. Landes Const. Co., Inc., 833
18
     F.2d at 1372 (“[I]t was not unreasonable for the jury to believe [Plaintiff’s]
19
     witnesses instead of Defendant’s. . . .Courts are not free to reweigh the evidence
20
     and set aside the jury verdict merely because the jury could have drawn different
21
     inferences or conclusions or because judges feel that other results are more
22
     reasonable.”).
23
         B. No new trial on liability is warranted.
24
           1. Contrary to Defendants’ contention, the clear weight of the evidence
25            fully supports the Jury’s findings on liability.
26       Defendants rehash here the same erroneous argument advanced in support of
27 their Rule 50 motion as grounds for a new trial. (Dkt. #485, p. 52). For the same
28 reasons explained above in Section II.D.i & ii, infra, Defendants’ Rule 50
                                           37
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 47 of 58 Page ID
                                 #:10469


 1
     argument also fails under Rule 59. The Defendants’ evidence was not
 2
     unimpeached nor uncontradicted. Further, even if it had been, such an evidentiary
 3
     record does not justify a new trial, as it encroaches upon the Plaintiffs’ right to a
 4
     jury trial and to have the jury determine the issues pertaining their claims,
 5
     including the resolution of conflicts in the evidence and determinations as to the
 6
     credibility of witnesses.
 7
          The Defendants have had their day in court, the jury has spoken, and that voice
 8
     should be respected. As the Ninth Circuit instructs, “a decent respect for the
 9
     collective wisdom of the jury, and for the function entrusted to it in our system,
10
     certainly suggests that in most cases the judge should accept the findings of the
11
     jury, regardless of his own doubts in the matter.” Landes Const. Co., 833 F.2d at
12
     1371. This Court should not entertain Defendants’ invitation to improperly
13
     substitute its evaluations for those of the jurors. Tortu v. Las Vegas Metro. Police
14
     Dept., 556 F.3d at 1084. It was not unreasonable for the jury to believe Plaintiffs’
15
     witnesses instead of Defendants’ witnesses. Doubts about the correctness of the
16
     verdict do not warrant a new trial. Landes Const. Co. at 1372. Rather, this Court
17
     must have a firm conviction that the jury has made a mistake. Id. See also,
18
     Tennant v. Peoria & Pekin Union Ry., 321 U.S. 29, 35, (1944) (“Courts are not
19
     free to reweigh the evidence and set aside the jury verdict merely because the jury
20
     could have drawn different inferences or conclusions or because judges feel that
21
     other results are more reasonable.”). The jury’s verdict should be accepted if it is
22
     one which the jury reasonably could have reached. Angle v. Sky Chief, Inc., 535
23
     F2d. 492, 494 (9th Cir. 1976). The jury in this case reasonably reached its
24
     verdict.20
25
26
     20
27     Defendants’ Rule 50 and 59 motions fail to even address yet another possible reasonable basis
     of the jury’s findings and verdict of infringement, namely, subconscious copying. (See Dkt.
28   #441, Jury Instr. 39).
                                                   38
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 48 of 58 Page ID
                                 #:10470


 1         2. There was no misconduct by either Dr. Decker or Plaintiffs’ counsel.
 2            a. Dr. Decker’s testimony was proper and did not invade the
                 province of the Jury.
 3
         Defendants, through a contorted post-trial dissection of Dr. Decker’s
 4
     testimony, seek to create error and prejudice where none exists or was preserved.
 5
     Defendants make three claims as to allegedly improper and prejudicial testimony
 6
     by Dr. Decker: (a) testimony relating to “borrowing,” (b) testimony that
 7
     purportedly relates to the intrinsic test, and (c) testimony that the works at issue
 8
     were “strikingly similar.” (Dkt. #485, pp. 52-56). Plaintiffs will address each claim
 9
     in the order presented by Defendants.
10
                  i. Dr. Decker’s testimony relating to borrowing was proper and
11                   any objection was waived.
12       Defendants first claim that testimony by Dr. Decker, in particular his use of the
13 word “borrow,” constitutes improper legal conclusions and opinions on the
14 ultimate issue of law. Defendants’ argument misinterprets and misapplies the law.
15 “An opinion is not objectionable just because it embraces an ultimate issue.” Fed.
16 R. Evid. 704(a). “Expert testimony . . . [that is] otherwise admissible is not
17 objectionable because it embraces an ultimate issue to be decided by the trier of
18 fact.” Shad v. Dean Witter Reynolds, Inc., 799 F.2d 525, 529 (9th Cir. 1986).
19       Defendants’ cite Nationwide Transp. Fin. v. Cass. Info. Sys., Inc., 523 F.3d
20 1051 (9th Cir. 2008) as authority that testimony by Dr. Decker regarding
21 “borrowing” is improper as “the ultimate legal conclusion.” (Dkt. #485, pp. 52-53).
22 Nationwide is inapposite and easily distinguished. That case involved an expert
23 seeking to testify to legal opinions regarding the Uniform Commercial Code and
24 its applicability, i.e., legal conclusions as to a matter of law. Nationwide at 1058-
25 60. An expert cannot testify to a matter of law amounting to a legal conclusion.
26 Fed. R. Evid. 702(a); Aguilar v. Int'l Longshoremen's Union Local No. 10, 966
27 F.2d 443, 447 (9th Cir.1992) (the reasonableness and foreseeability of workers’
28
                                               39
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 49 of 58 Page ID
                                 #:10471


 1
     reliance were matters of law and therefore were inappropriate subjects for expert
 2
     testimony).
 3
         Here Dr. Decker testified as to his expert opinions as to musical elements of
 4
     the two works and how they impacted his expert musical assessment of substantial
 5
     similarity. Substantial similarity is a question of fact, not a matter of law.
 6
     Twentieth Century-Fox Film Corp. v. MCA, Inc., 715 F.2d 1327, 1330 n. 6 (9th
 7
     Cir. 1983), citing Hoehling v. Universal City Studios, Inc., 618 F.2d 972, 977 (2d
 8
     Cir.), cert. denied, 449 U.S. 841(1980). Dr. Decker testified that the term
 9
     “borrowing” as he was using it in his testimony was a musicological term of art,
10
     not a legal term. (Ex. 1, 116:19-118:6). Moreover, the Court recognized that the
11
     word “borrowed” was being used in musicological, not legal, sense and instructed
12
     the jury as such saying, “The witness [Dr. Decker] has described borrowed for you
13
     before that he’s using it in a musical sense.” (Ex. 1, 157:19-158:6; 166:8-20). Dr.
14
     Decker’s testimony was proper and unobjectionable.
15
         But even assuming, arguendo, the “borrowing” testimony by Dr. Decker was
16
     objectionable, Defendants waived that claim by failing to timely assert any
17
     objection at the first opportunity. Dr. Decker’s testified without objection:
18
               Q. And so we're going to get into the details of your
19
               opinion, but to summarize based on your expertise and music
20
               performance, musical history and musical borrowing, do you
21
               think Joyful Noise and Dark Horse are substantially similar?
22
               A. I do.
23
               Q. Do you think Dark Horse borrows from Joyful Noise?
24
               A. I do.
25
     (Ex. 1, 129:1-7). Defendants’ failure to object waived any objection thereto. Gant
26
     v. Vanderpool, 350 F. App'x 181, 183–84 (9th Cir. 2009) ( citing Marbled
27
     Murrelet v. Babbitt, 83 F.3d 1060, 1066 (9th Cir.1996)). A new trial cannot be
28
                                                40
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 50 of 58 Page ID
                                 #:10472


 1
     required on the basis of this testimony “absent a showing of gross injustice or an
 2
     explanation of the failure to object.” Mitchell v. Black & Decker (USA) Inc., 6 F.
 3
     App'x 652, 653 (9th Cir. 2001).21 Defendants have not even attempted to make a
 4
     showing of gross injustice or to explain the failure to object. Indeed any such
 5
     attempt would prove futile; gross injustice could not possibly be shown when both
 6
     parties were allowed to elicit the same expert testimony.
 7
          Defendants cannot show prejudice for another reason. When the Court found
 8
     Dr. Decker’s testimony objectionable, it granted all the relief requested by
 9
     Defendants, including striking testimony and instructing the jury. (Ex. 1, 165:18-
10
     166:20). Such actions are sufficient to cure any purported potential prejudice, as the
11
     jury is presumed to follow the Court’s instructions. Medina v. Metro. Interpreters
12
     & Translators, Inc., 139 F. Supp. 3d 1170, 1176–77 (S.D. Cal. 2015), aff'd sub
13
     nom. Bates v. Metro. Interpreters & Translators, Inc., 742 F. App'x 268 (9th Cir.
14
     2018) (striking improper testimonial references and promptly providing limiting
15
     instructions sufficient to cure any potential prejudice.)
16
                    ii. Dr. Decker did not invade the province of the Jury by
17                      testifying as to matters exclusively in the province of the
                        intrinsic test.
18
          Defendants next claim that Dr. Decker’s testimony improperly invaded the
19
     province of the jury by offering opinions in relation to the intrinsic test, rather than
20
     only offering opinions pertaining to the extrinsic test. Defendants’ argument
21
     conflates “subjective” with “sensory.” Defendants take issue with instances when
22
     Dr. Decker used words associated with hearing and feeling, which they
23
     erroneously label as subjective. (Dkt. #485, pp. 54-55). The true test as to whether
24
     the song analysis is extrinsic or intrinsic is whether the analyzer is scrutinizing the
25
26   21
      Another instance of the use of the term that went without any objection interposed by the
27   Defendants is, somewhat ironically, referred to as remarkable. (Dkt. #485, p. 54, referencing
     Wais Decl. Ex. 3, p. 524 l. 1-23).
28
                                                    41
          PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 51 of 58 Page ID
                                 #:10473


 1
     song’s musical elements (extrinsic) or the total sense and feel of the song as a
 2
     whole (intrinsic).
 3
            The “extrinsic” test “objectively considers whether there are substantial
 4
     similarities in both ideas and expression.” Idema v. Dreamworks, Inc., 162 F.
 5
     Supp. 2d 1129, 1177 (C.D. Cal. 2001), aff'd in part, dismissed in part, 90 F. App'x
 6
     496 (9th Cir. 2003), as amended on denial of reh'g (Mar. 9, 2004), quoting Apple
 7
     Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1442 (9th Cir. 1994) (emphasis
 8
     in original). The extrinsic test requires identification of concrete elements based on
 9
     objective criteria. Three Boys Music Corp. v. Bolton, 212 F.3d 477, 485 (9th Cir.
10
     2000). The intrinsic component of the substantial similarity test is a subjective test
11
     by which the trier of fact decides whether the total concept and feel of the two
12
     works is substantially similar. Gable v. Nat'l Broad. Co., 727 F. Supp. 2d 815, 831
13
     (C.D. Cal. 2010), aff'd sub nom. Gable v. Nat'l Broad. Co., 438 F. App'x 587 (9th
14
     Cir. 2011)
15
            In the testimony that Defendants complain of, Dr. Decker was appropriately
16
     performing extrinsic analysis by examining two elements—key and melody. The
17
     Court should not be fooled by Defendants conflation of “subjective” and
18
     “sensory.” The real issue is whether the expert is addressing a musical element
19
     (e.g., rhythm, pitch, key, timber, melodic contour, tempo) (extrinsic) or is
20
     examining the total sense and feel of the musical work as a whole, i.e., unrelated to
21
     its constituent musical elements) (intrinsic). To accept Defendants’ argument that
22
     Dr. Decker cannot testify as to anything sensory (“hear” or “feel”), one must
23
     ignore both the plain meaning of the word “objective”22 and also the
24
25
26
     22
          One definition of the word “objective” is “involving or deriving from sense perception or
27 experience with actual objects, conditions, or phenomena.” https://www.merriam-
     webster.com/dictionary/objective.
28
                                                      42
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 52 of 58 Page ID
                                 #:10474


 1
     methodologies employed by both parties’ musicological experts. 23 Musical
 2
     “expressions” are necessarily sensory in nature, requiring that they be heard and
 3
     felt. To forbid an expert musicologist from using those terms, as Defendants would
 4
     have it, when analyzing a musical element or testifying regarding such an analysis
 5
     is absurd and irrational, and compliance with it virtually impossible.24
 6
            Extrinsic test analysis of musical compositions properly considers the
 7
     compositional elements of melody and key (among others). Swirsky v. Carey, 376
 8
     F.3d 841, 848, 849 (9th Cir. 2004), as amended on denial of reh'g (Aug. 24, 2004)
 9
     (emphasis added). This is precisely the two elements that Dr. Decker was
10
     commenting upon that Defendants claim was improper. In the first instance, Dr.
11
     Decker discussed the musical element of key and how he, as an expert, perceived
12
     it; he did not perceive the total sense and feel of the musical work as a whole as a
13
     lay observer would perceive it. (Ex. 1, 150:8-151:7). The question may have been
14
     awkwardly worded, but it is clear that it calls for an expert’s view. 25 Defendants
15
     pounce upon the use of the term “layperson” in an attempt to twist the meaning of
16
     the question and answer in order to render it an inappropriate invasion into the
17
     jury’s intrinsic analysis, which it is not. In the second instance, Dr. Decker was
18
     testifying regarding the musical element of melody and his expert assessment of
19
     that element. Again, he was not addressing the total sense and feel of the musical
20
     work as a whole or how that would be perceived by a lay listener.
21
22   23
        Both testified that they analyzed the two songs through, in part, listening to both works
     innumerable times in order to analyze the works’ elements, ideas and expression and assess
23   potential substantial similarity. Ex. 1, 126:23-127:7; 128:12-25; Ex. 2, 21:13-24).
24   24
       A review of Dr. Ferrara’s testimony is illustrative of this point. Dr. Ferrara utilized a form of
     the word “hear” dozens of times in the course of his testimony – thirty-four (34) to be exact –
25   which does not include the instances where a form of the word was used in a question posed to
     him. (Ex. 2, 25:13 – 91:2).
26
     25
          The question as posed: “So for a layperson like me is that something that in your expert
27 opinion is a difference that's recognizable audibly?” is the equivalent of asking, “So that I [the
     questioner] can understand, is that [similarity in key] something that you as an expert recognize
28 in hearing it?”
                                                       43
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 53 of 58 Page ID
                                 #:10475


 1
         Finally, Defendants’ reliance on the Court’s in limine ruling (Dkt. #403, pp.
 2
     31-32) is also unavailing. The Court’s in limine ruling made no reference to
 3
     precluding testimony relating to how an expert “heard” or “felt” the compositional
 4
     elements of the music at issue in this case. Dr. Decker made no inappropriate
 5
     comment as to how either of the two works at issue “are aurally perceived by the
 6
     lay listener,” as was precluded by the court (Dkt. #403, pp. 31-32). Dr. Decker’s
 7
     testimony did not improperly infringe upon the jury’s intrinsic analysis.
 8
                  iii. Dr. Decker did not offer improper opinions as to “striking
 9                     similarity”; moreover, Defendants were in no way prejudiced
                       by his use of the word “striking” in its plain and ordinary
10                     context meaning, especially given that the Jury was not
                       instructed on the “striking similarity” issue.
11
         Finally, Defendants contend that Dr. Decker’s inadvertent, sporadic, and
12
     colloquial use of the word “striking” during his testimony violated this Court’s in
13
     limine order that “precludes plaintiffs from arguing at trial that the two works are
14
     so strikingly similar that they need not prove access.” (Dkt. #403, p. 6).
15
     Importantly, the order does not preclude the use of the word “striking,” whether
16
     used in a technical musicological sense or in the ordinary colloquial sense, as Dr.
17
     Decker obviously did in his testimony. Further, Plaintiffs’ counsel honored the
18
     Court’s pretrial ruling and never made any “striking similarity” argument or any
19
     such claim that they need not prove access, at trial.
20
         Indeed, the word “similarity” was not used in any of the three instances that
21
     Defendants claim Dr. Decker’s use of the word “striking” so prejudiced them as to
22
     mandate a new trial. Nor did Dr. Decker offer any opinion on the subject of
23
     “striking similarity.” Rather, Dr. Decker used the word while discussing certain
24
     musical elements, and his use of that word was clearly in its familiar or ordinary
25
     sense. The jury would have no reason to ascribe any significance to or any other
26
     technical meaning to the use of that word or to connect it to the legal construct of
27
     “striking similarity”—which was foreign and unknown to them—had the issue not
28
                                               44
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 54 of 58 Page ID
                                 #:10476


 1
     been continuously raised by defense counsel. The jury was never instructed on
 2
     “striking similarity.” (Dkt. #441). It was Defendants’ repeated highlighting of the
 3
     innocuous use of a word in its purely colloquial sense that necessitated the Court to
 4
     instruct the jury as to the basis of Defendants’ continuing objections. When Dr.
 5
     Decker inadvertently used the term “striking” when describing texture, the Court
 6
     offered the following explanation to the jury:
 7
           THE COURT: Just so the jury understands, this opinion is that the
 8         songs are substantially similar and that is the claim in the case. We
 9         have a different standard that applies if the opinion were they were
           strikingly similar. And therefore, we're trying to separate the two
10
           because this case is based on substantially similar as is this opinion.
11
     (Ex. 1, 144:10-145:10).
12
        In sum, the Defendants did not violate the Court’s in limine Order and
13
     Defendants have shown no prejudice arising from Dr. Decker’s inadvertent,
14
     sporadic and colloquial use of the word “striking” during his testimony. Therefore,
15
     a new trial is not warranted on this ground.
16
17         b. Counsel’s reference to future profits was accurate and proper.
        Defendants contend that Plaintiff’s trial counsel’s accurate statement that
18
     Defendants’ ability to exploit “Dark Horse” in the future would continue
19
     unimpaired by any award of Defendants’ pre-trial profits “falsely contended
20
     Defendants would not be financially harmed.” (Dkt. #485, p.57.) That contention is
21
     a self-refuting non sequitur. Indeed, the case law Defendants cite in purported
22
     support of that illogical proposition reveals the hollowness of their argument.
23
        But first we address the accuracy of trial counsel’s statement. The sole relief
24
     sought by Plaintiffs in the damage phase of the trial was a percentage of the
25
     Defendants’ pretrial profits from exploitation of “Dark Horse.” There was no
26
     request for an award of future profits; nor was there a request for an award of
27
     future royalty payments to Plaintiffs from Defendants’ exploitation of “Dark
28
                                              45
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 55 of 58 Page ID
                                 #:10477


 1
     Horse.” Nor was there a request for an injunction halting all future exploitation of
 2
     “Dark Horse.” As such, the award sought at trial would be the sole relief available
 3
     to Plaintiffs. There was nothing inaccurate or in any way prejudicial about that
 4
     statement—as evidenced by Defendants’ failure to object.
 5
         The case law Defendants cite underscores the emptiness of their argument. The
 6
     sole Ninth Circuit case—Anheuser-Busch, Inc. v. Natural Beverage Distributors,
 7
     69 F.3d 337, 346 (9th Cir. 1995)—involved what the Court described as “pervasive
 8
     improprieties” and highly prejudicial conduct by the plaintiff, including the
 9
     repeated presentation of testimony and other evidence in violation of the court’s
10
     orders concerning such evidence. As the Ninth Circuit explained, the plaintiffs’
11
     counsel “repeatedly and impermissibly elicited testimony and made reference to
12
     matters previously ruled inadmissible with the sole purpose of bringing to the jury
13
     something it should not have heard.” Id. at 347.
14
         Defendants’ other two precedents—one from the Eighth Circuit and the other
15
     from the Sixth Circuit—provide examples of the fundamental difference between a
16
     proper and a prejudicial statement regarding damages. Both cases involved
17
     assertions by plaintiff’s counsel that the award of damages would be covered by a
18
     third-party insurance company. As the Eighth Circuit explained in Venura v. Kyle,
19
     825 F,3d 876, 886 (8th Cir. 2016), "it has been almost universally held that the
20
     receipt of such evidence constitutes prejudicial error sufficient to require reversal."
21
     Here, of course, there was no such representation.
22
         Defendants’ attempt to draw a parallel to those insurance cases by
23
     “interpreting” Plaintiff’s counsel statement to the jury as a statement “that an
24
     adverse verdict would not financially harm the Defendants” (Dkt. #485, 58) is
25
     nonsensical. Plaintiffs sought an award of Defendants’ prior profits, and it sought
26
     that award directly from the Defendants—and not from some third party. And the
27
28
                                               46
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 56 of 58 Page ID
                                 #:10478


 1
     jury obviously understood that, as they awarded to Plaintiffs a percentage of each
 2
     Defendant’s pretrial profits.
 3
         But even assuming arguendo that Plaintiff’s counsel’s accurate and truthful
 4
     statement was somehow prejudicial, Defendants’ failure to object nullifies their
 5
     request. To begin with, the statements at issue were made in closing argument. The
 6
     Ninth Circuit has held “that where ‘offending remarks occurred principally during
 7
     opening statement and closing argument,’ we are less inclined to find the
 8
     statements pervaded the trial and thus prejudiced the jury.” Settlegoode v. Portland
 9
     Pub. Sch., 371 F.3d 503, 518 (9th Cir. 2004) (quoting Kehr v. Smith Barney,
10
     Harris Upham & Co., 736 F.2d 1283, 1286 (9th Cir. 1984)). Here, of course, the
11
     jury’s award of damages—just half of what Plaintiffs requested—demonstrates the
12
     lack of prejudice
13
         Moreover, Defendants’ failure to object further undercuts their position. As the
14
     Ninth Circuit explained in Settlegoode, supra at 516-17 (citations omitted), in
15
     reversing the trial court’s new trial order:
16
           There is an even “high[er] threshold” for granting a new trial where,
17         as here, defendants failed to object to the alleged misconduct during
18         trial. A higher threshold is necessary for two reasons: “First, raising
           an objection after the closing argument and before the jury begins
19
           deliberations ‘permit[s] the judge to examine the alleged prejudice
20         and to admonish ... counsel or issue a curative instruction, if
21         warranted.’” Second, “allowing a party to wait to raise the error until
           after the negative verdict encourages that party to sit silent in the face
22
           of claimed error.” Id.
23
         Finally, we are disappointed but not surprised by Defendants’ attempt to smear
24
     Plaintiffs’ counsel with an accusation of lying. The basis for that accusation was
25
     the undersigned’s response to an out-of-the-blue email from Defendants’ counsel
26
     two months after the verdict quoting his statements to the jury. Not realizing the
27
     actual motive for that email (not disclosed until Defendants’ motion), he responded
28
                                                47
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 57 of 58 Page ID
                                 #:10479


 1
     by confirming those statements and adding a standard reservation of rights
 2
     regarding damages. (Dkt. #485, 57.) That reservation of rights was solely to
 3
     protect the Plaintiffs’ rights in the event of some unknown or unexpected future
 4
     occurrence. None has yet occurred. As such, that reservation of rights is no
 5
     different than the many times Defendants have asserted similar reservations of
 6
     rights. But to try to distort that vanilla reservation into nefarious subterfuge
 7
     underscores the emptiness of Defendants’ argument. As the Court can confirm, the
 8
     Plaintiffs have not sought any future profits. In short, the statement by Plaintiffs’
 9
     counsel was true, accurate, and in no way prejudicial.
10
         C. The evidence actually demonstrates that the damages awarded by the
11          Jury were insufficient.
12       Defendants argument for remitting the damage award exhibits, if nothing else,
13 a healthy dose of chutzpah. As discussed above, the evidence supports a much
14 larger damages amount than what the Jury awarded. Among other things:
15       • Despite uncontested evidence that the infringing ostinato comprised 45% of
16          the song, the Jury decided to award just half of that percentage.
17       • Despite evidence that Capitol’s expenses included close to $5 million in
18          hypothetical “royalty expenses” that might never be paid, the Jury deducted
19          that amount from Capitol’s gross revenues, thus reducing Plaintiffs’ damage
20          award by more than $1 million (calculated at the 22.5% used by the Jury).
21 We do note, however, that even here—at page 59 of their brief—Defendants
22 continue to distort the evidence, stating that “Plaintiffs’ counsel’s(sic) simply
23 argued—without a scintilla of evidence by expert testimony or otherwise, that
24 Ostinato 2 appears in 45% of ‘Dark Horse.’” (Dkt. #485, p.59.) We respectfully
25 direct Defendants to the unrebutted testimony of Professor Decker, offered
26 without objection, that the infringing ostinato plays throughout 95 seconds of
27 “Dark Horse” (Ex. 1, 154:24-155:6), which equals 45% of the 212 seconds of the
28
                                         48
        PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
Case 2:15-cv-05642-CAS-JC Document 499 Filed 11/20/19 Page 58 of 58 Page ID
                                 #:10480


 1
     song. That same time calculation is in Dr. Decker’s original Expert Report dated
 2
     April 6, 2017—submitted more than two years before trial. (Dkt. #282, p.29) In
 3
     other words, Plaintiffs had far more than a scintilla of evidence to support their
 4
     allocation argument.
 5
     VI.     CONCLUSION
 6
           Accordingly, Plaintiffs respectfully request that the Court deny the relief
 7
     sought by Defendants pursuant to their Rule 50(b) and Rule 59 Motions.
 8
 9                                          Respectfully submitted,
10                                          /s/ Michael A. Kahn
                                            Michael A. Kahn (pro hac vice)
11                                          Kahn@capessokol.com
                                            Jonathan S. Jones (pro hac vice)
12                                          Jones@capessokol.com
                                            Capes Sokol Goodman Sarachan PC
13                                          7701 Forsyth Blvd., 12th Floor
                                            St. Louis, MO 63105
14                                          Telephone: (314) 721-7701
15                                          Eric F. Kayira (pro hac vice)
                                            Kayira Law, LLC
16
                                            Daniel R. Blakey (SBN 143748)
17                                          blakey@capessokol.com
                                            CAPES SOKOL
18                                          3601 Oak Avenue
                                            Manhattan Beach, CA 90266
19
                                            Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28
                                                49
           PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ POST-TRIAL MOTIONS
